Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 1 of 128
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 2 of 128



                                                                  Page 1

1
2       UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
3       ------------------------------------------X
        WILLIAMS,
4
                                                   PLAINTIFF,
5
6                      -against-                   Case No.:
                                                   17CV06779
7
8       UNITED STATES OF AMERICA ET AL,
9                                                  DEFENDANTS.
        ------------------------------------------X
10
11                             DATE:      July 7, 2020
12                             TIME:      10:00 A.M.
13
14
15                     TELEPHONIC DEPOSITION of the
16      Defendant, UNITED STATES OF AMERICA BY THE
17      WITNESS PATRICK DELANEY, taken by the
18      Plaintiff, pursuant to a Notice and to the
19      Federal Rules of Civil Procedure, held at
20      525 Hicksville Road, Far Rockaway, New York
21      11691, before Ephraim Jacobson, a Notary
22      Public of the State of New York.
23
24
25

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 3 of 128



                                                                  Page 2

1
2       A P P E A R A N C E S:
3
4       THE LAW OFFICE OF ANDREW LAUFER, PLLC
           Attorneys for the Plaintiff
5          264 West 40th Street #604
           New York, New York 10018
6          BY:      ANDREW LAUFER, ESQ.
7
8
        UNITED STATES ATTORNEY FOR THE
9       SOUTHERN DISTRICT OF NEW YORK
           Attorneys for the Defendants
10         UNITED STATES OF AMERICA ET AL
           86 Chambers Street, 3rd Floor
11         New York, New York 10007
           BY:      LUCAS ISSACHAROFF, ESQ.
12
13
                       *             *             *
14
15
16
17
18
19
20
21
22
23
24
25

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 4 of 128



                                                                  Page 3

1
2          F E D E R A L          S T I P U L A T I O N S
3
4
5          IT IS HEREBY STIPULATED AND AGREED by and
6       between the counsel for the respective
7       parties herein that the sealing, filing and
8       certification of the within deposition be
9       waived; that the original of the deposition
10      may be signed and sworn to by the witness
11      before anyone authorized to administer an
12      oath, with the same effect as if signed
13      before a Judge of the Court; that an
14      unsigned copy of the deposition may be used
15      with the same force and effect as if signed
16      by the witness, thirty days after service
17      of the original & 1 copy of same upon
18      counsel for the witness.
19
20         IT IS FURTHER STIPULATED AND AGREED that
21      all objections except as to form, are
22      reserved to the time of trial.
23
24                        *       *       *        *
25

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 5 of 128



                                                                  Page 4

1                                 P. DELANEY
2       P A T R I C K             D E L A N E Y, called as a
3       witness, having been first duly sworn by a
4       Notary Public of the State of New York, was
5       examined and testified as follows:
6       EXAMINATION BY
7       MR. LAUFER:
8                   Q.    Please state your name for the
9       record.
10                  A.    Patrick Delaney.
11                  Q.    What is your address?
12                  A.    80 29th Street, Brooklyn, New
13      York 11232.
14                        MR. LAUFER:         Between counsel,
15                   we just had a conversation that
16                   Lt. Delaney's video feed is not
17                   working.   Counsel for defendant
18                   United States has represented to me,
19                   and I feel his representations are
20                   satisfactory, that this is in fact
21                   the witness that we were seeking to
22                   depose.
23                        He also stated that we will
24                   be -- they will be providing a copy
25                   of his BOP identification, and I'm

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 6 of 128



                                                                  Page 5

1                                 P. DELANEY
2                    willing on this one occasion to
3                    proceed with the deposition.               In the
4                    future I would prefer a live video
5                    feed, but for this particular one I
6                    find it satisfactory century.
7                         Lucas, I don't know if you want
8                    to add anything to that?
9                         MR. ISSACHAROFF:             I agree with
10                   that and I so stipulate that the
11                   witness is in fact Patrick Delaney.
12                  Q.    Good morning, Lt. Delaney.
13                  A.    Yes.
14                  Q.    Are you still Lieutenant?
15                  A.    No.
16                  Q.    What rank are you?
17                  A.    Currently right now I'm called
18      disciplinary hearing officer.
19                  Q.    Is that a DHO?
20                  A.    It's a promotion.             It would be
21      a rank of almost a captain.
22                  Q.    When did you obtain that rank?
23                  A.    Well, I became a captain in
24      2016, March of 2016, and then in July of
25      2019 I was promoted to the rank of a

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 7 of 128



                                                                  Page 6

1                                 P. DELANEY
2       disciplinary hearing officer or what they
3       would consider administrative judge.
4                   Q.   Well, congratulations on that.
5       How should I address you?                  DHO Delaney; is
6       that okay?
7                   A.   That's fine.
8                   Q.   Good morning, DHO Delaney.                  My
9       name is Andrew Laufer.                I'm an attorney.               I
10      represent the plaintiff in a lawsuit which
11      we believe you are -- you may have some
12      pertinent information as a witness
13      regarding.
14                       Please wait for me to ask my
15      question first before you begin your
16      response, as the court reporter can't take
17      any -- may have a problem taking us down at
18      the same time.          Obviously, we don't have
19      any video feed, so I'm not really worried
20      about gestures.
21                       Please make sure that you
22      respond to all my questions in verbal form,
23      no "uh-huh" or anything like that.                      It's
24      got to be yes, no or if you need to expand
25      on an answer, that's fine.                     If at any time

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 8 of 128



                                                                  Page 7

1                                 P. DELANEY
2       you're confused or you need clarification
3       of any of the questions I'm asking, please
4       let me know that.
5                        Do you have any questions
6       before we begin?
7                   A.   No, I don't.
8                   Q.   Have you ever been deposed
9       before, like what we're --
10                  A.   No.
11                  Q.   Have you?
12                  A.   No, I have not.
13                  Q.   Did you review any
14      documentation in preparation for this
15      deposition today?
16                  A.   Yes.
17                  Q.   What documentation did you
18      review?
19                  A.   Only my memorandum that I
20      submitted.
21                  Q.   Was that the 583?
22                  A.   No, it was the memorandum I
23      submitted to the captain on the incident of
24      that day.
25                  Q.   Was that Capt. Word?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 9 of 128



                                                                  Page 8

1                                 P. DELANEY
2                   A.    Correct, sir.
3                         MR. ISSACHAROFF:             This is -- I
4                    will represent that this is the
5                    document -- the page Bates stamped
6                    US_00394.
7                   Q.    That's within the exhibits that
8       I'm going ask you about today.                    Let's start
9       with preliminary question, DHO Delaney.
10      When were you first hired by BOP?
11                  A.    I was hired July of 2001.
12                  Q.    You've been working for BOP for
13      approximately nineteen years?
14                  A.    Yes, sir.
15                  Q.    Did you enter the academy back
16      at that time, July in2001?
17                  A.    No, I entered the academy --
18      9/11 happened, and I went to the academy
19      after 9/11.         So when I entered the academy
20      it was October of 2001.
21                  Q.    Where did you attend the
22      academy?
23                  A.    At Glynco in Georgia.
24                  Q.    Could you give me a description
25      briefly of what you learned in the academy?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 10 of 128



                                                                   Page 9

1                                 P. DELANEY
2                   A.   It was basic correctional
3       techniques.
4                   Q.   Did that include giving first
5       aid to prisoners?
6                   A.   Yes.
7                   Q.   Can you describe for me the
8       training you received with regard to that?
9                   A.   Basic first aid and CPR and
10      then continuation of CPR every two years at
11      the institution.
12                  Q.   Recertification, right?
13                  A.   Recertification; yes, sir.
14                  Q.   Did that include dealing with
15      prisoners that have possibly gone into
16      cardiac arrest?
17                  A.   Yes.
18                  Q.   How about drug overdoses?
19                  A.   Just basic first aid prior to,
20      because I want to say that we didn't get
21      into drug overdoses and administering
22      Narcan and all that stuff until 2017, 2018.
23                  Q.   How about dealing with
24      overdoses of K2?
25                  A.   Basic information, basic first

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 11 of 128



                                                                   Page 10

1                                 P. DELANEY
2       aid.         Just to keep the airway open, monitor
3       the patient until EMS arrived or medical
4       arrived.
5                   Q.    What's your highest level of
6       education?
7                   A.    High school.
8                   Q.    When did you obtain the high
9       school diploma?
10                  A.    1990.
11                  Q.    Prior to being hired by BOP,
12      did you have any experience in law
13      enforcement?
14                  A.    Prior to the BOP, no.
15                  Q.    I'm not going to get so
16      specific about your employment history.
17      But prior to being hired by BOP, in general
18      from the time you graduated high school
19      until when you were hired back in July of
20      2001 by BOP, what was your employment
21      history like?
22                  A.    Various security jobs.               I
23      worked for multiple security companies and
24      also worked for Columbia Presbyterian
25      Hospital in New York City, where I was I

                                  Diamond Reporting
     877.624.3287                 A Veritext Company               www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 12 of 128



                                                                  Page 11

1                                 P. DELANEY
2       security prevention officer and loss
3       prevention officer from 1990 to 2000 -- no,
4       1996 to 2000.           I'm sorry.
5                   Q.   I'm sorry.         Which hospital was
6       that again?
7                   A.   Columbia Presbyterian, which is
8       now New York Presbyterian Hospital.
9                   Q.   What type of security jobs did
10      you have from 1990 to 1996 in general?                         Was
11      it loss prevention?              Store-type security?
12      Anything more specific than that?
13                  A.   Loss prevention and also
14      security at Newark Airport.
15                  Q.   That was New Jersey?
16                  A.   New Jersey, yes.
17                  Q.   Did you receive any kind of
18      first aid training in that fashion while
19      you were doing that?
20                  A.   Basic first aid.              Same thing
21      with the hospital.
22                  Q.   Did your employer give you this
23      type of training?
24                  A.   Yes.
25                  Q.   Did you ever have to -- from

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 13 of 128



                                                                  Page 12

1                                 P. DELANEY
2       1990 to 1996, did you ever have to utilize
3       any of your first aid training in the
4       course and scope of your work?
5                   A.   Basic first aid maybe for cuts
6       and bruises.           That's about it.
7                   Q.   Nothing like if someone went
8       into cardiac arrest or you found someone
9       nonresponsive?
10                  A.   No.
11                  Q.   From 1996 to 2000, that's when
12      you were working for Columbia Pres?
13                  A.   Yes.
14                  Q.   Describe for me just basically
15      your duties and responsibilities there?
16                  A.   First couple years, basic
17      security, doing rounds, checking passes of
18      people entering the property and leaving
19      the property; and then toward the end of my
20      career with them I was a loss prevention
21      officer where I secured patients' valuables
22      in the hospital safe.
23                  Q.   During that time period, did
24      you ever have the need to deploy any of
25      your first aid skills helping anyone?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 14 of 128



                                                                  Page 13

1                                 P. DELANEY
2                   A.   No, luckily, because we were in
3       a hospital.         So there were always medical
4       personnel there.            So if there was an
5       emergency they responded first.
6                   Q.   Thankfully that was the case.
7                   A.   Yes.
8                   Q.   You said you stopped working
9       for Columbia Pres in 2000, yet you were
10      just hired by BOP in July 2001.                     What did
11      you do between 2000, whenever you ceased
12      working for Columbia Pres, and started --
13      you were first hired by BOP?
14                  A.   I worked for Northeast Fire,
15      and that was a fire and safety company, and
16      we did fire extinguishers and systems and
17      also fire suppressant systems and sprinkler
18      systems.
19                  Q.   That was just basically a
20      selling and installation company for these
21      types of systems?
22                  A.   Correct.        I was doing
23      installation for fire alarms and fire
24      suppressant systems.
25                  Q.   Let's talk about your

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 15 of 128



                                                                  Page 14

1                                 P. DELANEY
2       employment with BOP.              From the time that
3       you left the academy, what was your first
4       assignment?
5                   A.    I worked for MDC Brooklyn.                 I
6       was an officer.
7                   Q.    While you were at MDC Brooklyn,
8       did you receive any additional training in
9       first aid, things of that nature?
10                  A.    Basic first aid and CPR every
11      other year for refresher training.
12                  Q.    How long were you at MDC for?
13                  A.    I was at MDC until two --
14      November of 2007, when I was promoted to
15      lieutenant at MDC.
16                  Q.    From the time that you -- what
17      was the time period that you left the
18      academy and that you first started work at
19      MDC?         When was that?
20                  A.    Immediately.
21                  Q.    How long was your training at
22      the academy?
23                  A.    At the academy was three weeks.
24                  Q.    As soon as you were done with
25      your training at the academy they assigned

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 16 of 128



                                                                  Page 15

1                                 P. DELANEY
2       to MDC?
3                   A.   Correct.        But I was assigned to
4       MDC prior to that.             So you do on-the-job
5       training and you're physically working side
6       by side with other officers prior to going
7       to the academy.
8                   Q.   You were working with officers
9       initially back when you were first hired,
10      then you went to Glynco in Georgia?
11                  A.   Correct.
12                  Q.   Then you were at Glynco for
13      about three weeks, you said?
14                  A.   Yes.
15                  Q.   From July 2001 through October
16      or so, you were working at MDC?
17                  A.   Correct.        They do basic
18      correctional techniques basically just like
19      the academy, hands on at the institution
20      for two weeks prior to starting work.                        So
21      they do a mini-academy at the jail and you
22      start working side by side with officers.
23      Then you go to the academy.                    It's basically
24      a -- it's basically to weed out people that
25      can't handle corrections.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 17 of 128



                                                                  Page 16

1                                 P. DELANEY
2                   Q.   The academy is or just --
3                   A.   Basically, the timeframe
4       between the basic, when you first start and
5       the time you go to the academy, because
6       when you had to go to the academy first and
7       then go start work or whatever, people
8       flunked out of the academy or didn't want
9       to return back to work, because they
10      doesn't know what it was like.
11                  Q.   I see what you're saying.                  They
12      want to give you a taste first.                     I
13      understand.
14                       Let's go forward to November of
15      2007, when you were promoted to LT.
16                  A.   Okay.
17                  Q.   When did you transfer from MDC
18      to MCC in Manhattan?
19                  A.   November.        I reported the day
20      after Veteran's Day in November 2007.
21                  Q.   That was when you were
22      promoted?
23                  A.   Correct.
24                  Q.   Is that the next rank after CO?
25                  A.   So you start off as correction

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 18 of 128



                                                                  Page 17

1                                 P. DELANEY
2       officer, and then you go from correctional
3       officer to senior officer, then senior
4       offer to senior officer specialist.                       Senior
5       officer specialist, next rank is a
6       Lieutenant CS-9 junior lieutenant.
7                   Q.   That's what you were in 2007?
8                   A.   Yes.
9                   Q.   You proceeded normally through
10      all the ranks until you became an LT?
11                  A.   Yes.
12                  Q.   You didn't have any issues with
13      regard to being promoted?
14                  A.   No.
15                  Q.   No disciplinary issues?
16                  A.   No.
17                  Q.   Let's talk about your duties
18      and responsibility as a lieutenant junior
19      grade in 2007.           Can you describe them for
20      me?
21                  A.   2007?
22                  Q.   Yes, as an LT.
23                  A.   In 2007, you were working with
24      a senior lieutenant, and you work six to
25      two or two to ten.             You don't work a shift

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 19 of 128



                                                                  Page 18

1                                 P. DELANEY
2       by yourself, and you -- you're basically in
3       charge of doing the rounds of the
4       institution, checking on all the officers,
5       overseeing all the movement of the inmate
6       population and going over all the security.
7                        Basically, the -- I would say
8       like the security enhancements of the
9       institution.          So you make sure that the
10      roof checks are done and the security
11      checks are done, and the infrared scanners
12      are done.        You check the metal detectors.
13                       You're basically in charge of
14      doing all the checks in the institution,
15      and then you're overseen by the operations
16      lieutenant who runs the institution.
17                  Q.   How long were you a lieutenant
18      junior grade?
19                  A.   I was a lieutenant junior grade
20      from 2000 -- November 2007 to March 2009.
21                  Q.   What occurred at that time?
22                  A.   I was promoted to a GS-11
23      lieutenant.
24                  Q.   That's a senior lieutenant?
25                  A.   Yes.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 20 of 128



                                                                  Page 19

1                                 P. DELANEY
2                   Q.   Could you tell me what your
3       duties and responsibilities were as a
4       senior lieutenant?
5                   A.   So, senior lieutenant,
6       basically when the warden and executive
7       staff is not in the institution, they are
8       the warden.         They are in charge of the
9       whole institution.             They can make all the
10      decisions by themselves.                 They don't have
11      to pick up the phone and call anybody.
12      They notify after the fact.
13                       So as the operations lieutenant
14      you're running the whole institution.                        Of
15      course when the warden is there and the
16      captain is there, everybody's there,
17      they're running the institution and they
18      give the guidance down to the operations
19      lieutenant who does all the security
20      aspects and the correctional aspects of the
21      institution.
22                       So they're basically overseeing
23      the junior lieutenant, all the officers,
24      the security officers.                The officers are
25      doing all the screening of the institution.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 21 of 128



                                                                  Page 20

1                                 P. DELANEY
2       They're overseeing all the security
3       operations, all the movement.                    They're
4       signing and verifying inmates that they're
5       the correct inmates that are leaving if
6       they're being released.                 They're the one
7       who sign off on all the releases, too.
8                   Q.   Essentially, you're the third
9       man in the prison at that rank when, you
10      know, the captain and warden aren't there?
11                  A.   When the warden and them aren't
12      there, whenever you're in charge, and when
13      they are there, you got the warden, the AW,
14      the captain and then yourself.                    So you're
15      fourth in rank.           I would be assistant
16      warden.
17                  Q.   From the time that you first
18      became a senior lieutenant through April of
19      2015, was there ever a time that you needed
20      to deploy your skills in first aid?
21                  A.   Yes.
22                  Q.   Can you describe for me the
23      times that you recall needing to do that?
24                  A.   I mean, most of the time I was
25      there during the day, working day hours.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 22 of 128



                                                                  Page 21

1                                 P. DELANEY
2       So all I had to do was deploy my first aid
3       skills, or even if it was CPR, doing CPR
4       until medical staff or other staff arrived.
5                   Q.    How many times did you have to
6       do that?
7                   A.    Off the top -- I couldn't give
8       you a number off the top of my head.                        But
9       it was a couple of times at least prior to
10      the incident occurring on May 19.
11                  Q.    Prior to the incident involving
12      my client Roberto -- my client, the
13      decedent, Roberto Grant?
14                  A.    Yes.
15                  Q.    Let's talk about that a little
16      bit.         How long had you been in the position
17      of lieutenant when the incident occurred
18      regarding my client, I believe it was May
19      of 2015?
20                  A.    So I was -- the title since
21      2007, and the senior lieutenant since 2009.
22                  Q.    You were senior lieutenant in
23      2009?
24                  A.    March of 2009.
25                  Q.    Approximately six years or so?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 23 of 128



                                                                  Page 22

1                                  P. DELANEY
2                   A.    Yes.
3                   Q.    Do you remember the events
4       involving my client, Roberto Grant?
5                   A.    Vaguely.        I --
6                   Q.    Go on.
7                   A.    After reading my memo and
8       looking at it, it started to come back to
9       me and I remembered.
10                  Q.    Prior to the event involving my
11      client Roberto Grant, had you ever had any
12      interactions with him before?
13                  A.    No, not off the top of my head.
14                  Q.    What do you recall about what
15      occurred with Roberto Grant on that night?
16                  A.    The officer called for
17      assistance over the radio, and then the
18      body alarm going off, which is an alarm
19      that's attached to our radios that
20      identifies that radio that there's a
21      problem.         So then the control center made
22      an announcement that all staff -- staff
23      needs assistance, and announces what the
24      incident is.
25                        So particularly on that day a

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 24 of 128



                                                                  Page 23

1                                 P. DELANEY
2       call for medical emergency up on 11 South.
3       I remember responding to that incident.
4                   Q.   Which officer sounded the
5       alarm?
6                   A.   I think off the top of my
7       head -- I mean, I don't have it in my memo.
8       I want to say that the officer that was
9       working that day was Officer Kearns.
10                  Q.   Any other officers that you
11      recall working that day, 11 South?
12                  A.   That's the other -- I draw a
13      blank when it comes to the other people
14      that responded.           I know that that was -- it
15      was almost time for change of shifts,
16      because the shift for the officers change
17      at midnight.          So we had officers that were
18      leaving and officers that were coming on
19      that all responded to that incident.                        So
20      there were several officers.
21                  Q.   This incident occurred, you
22      believe, during a shift change?
23                  A.   Prior to a shift change.                 It
24      was about 11:40, according to my memo.
25                  Q.   Are officers -- are prisoners

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 25 of 128



                                                                  Page 24

1                                 P. DELANEY
2       aware of when the shift changes occur?
3                   A.   They -- under observations,
4       yes, because they see when the officers are
5       changing.
6                   Q.   Do you find in your experience
7       up to that point that prisoners may act up
8       or engage in fighting or horseplay or
9       anything like that during times like that?
10                  A.   Yes, and that's why they
11      usually -- at that particular time.                       I
12      don't know it's like that anymore.                       But
13      they -- the lieutenants changed at 11:00 at
14      night, so they didn't change at the same
15      time as the officers, and there were other
16      shifts that changed over at different
17      times.
18                       So there was always an overlap,
19      because inmates will do that, and
20      especially at flat jails and stuff like
21      that where they're -- they have -- they can
22      see more.        Like this institution being a
23      high-rise or whatever, they can see less.
24      They only see what's on their unit.
25                  Q.   Could you describe for me the

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 26 of 128



                                                                  Page 25

1                                 P. DELANEY
2       11 South unit the way it was back in May of
3       2015?
4                   A.   It was an interesting unit.                   So
5       that was one of the only units in the
6       institution that was dormitory style.                        So
7       basically it was just like all the rest of
8       the housing units.             But there were no cells
9       on the tiers.
10                       So they never filled the walls
11      up or anything.           It was just one big giant
12      room with a bathroom and showers -- you
13      know, bathroom and shower facilities in the
14      corner of every tier.
15                  Q.   How many tiers are in 11 South?
16                  A.   Off the top of my head there's
17      six.
18                  Q.   When you say "tiers," they go
19      up vertically, right?               You have Tier 1,
20      Tier 2 and so on?
21                  A.   It's very interesting, the
22      design of MCC.           So where I am now in
23      Brooklyn there's two tiers.                    There's a
24      lower level with like eighty inmates and
25      there's an upper level with eighty inmates,

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 27 of 128



                                                                  Page 26

1                                 P. DELANEY
2       whereas at MCC, that particular unit they
3       had the tiers.           So you had three stairways,
4       and you went down like five steps to go to
5       one tier or you went up five steps to go to
6       another tier.          They were on top of each
7       other.
8                   Q.   Right.       Stacked?
9                   A.   Stacked.        So there were three
10      separate areas and then three separate
11      areas below them with stairs, but they
12      weren't connected.
13                  Q.   Were they facing each other,
14      opposite sides?
15                  A.   Opposite sides.               So there was
16      one in the center of the unit.                     So if you
17      walked in the unit, the main door to the
18      tier in the center of the unit, there's a
19      tier to the right and a tier to the left
20      and they're stacked.
21                  Q.   On each tier how many prisoners
22      are bunked?
23                  A.   Off the top of my head, there
24      was about twenty on each tier.
25                  Q.   In total you had about one

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 28 of 128



                                                                  Page 27

1                                 P. DELANEY
2       hundred --
3                   A.   One hundred and twenty.
4                   Q.   One hundred and twenty
5       prisoners in this particular housing area?
6                   A.   Yes, on bunk beds.
7                   Q.   I'm sorry?
8                   A.   On bunk beds.
9                   Q.   How far apart were the bunk
10      beds from each other?
11                  A.   Probably six feet apart.
12                  Q.   There are two prisoners on each
13      set of bunk beds?
14                  A.   Yes.
15                  Q.   What level of security do these
16      prisoners represent to prison?                    Are they
17      high-level security prisoners or are they
18      low-level?         Mid level?         Something else?
19                  A.   They're mixed.            They're mixed,
20      because it's a pre-trial facility.                       So most
21      of the inmates are pre-sentence and not
22      sentenced yet.           So they don't have a
23      security level assigned to them.
24                  Q.   You can have murderers in there
25      with drug dealers or low-level offenders --

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 29 of 128



                                                                  Page 28

1                                 P. DELANEY
2                   A.   Yes, or white collar.               Yes,
3       they can be mixed.
4                   Q.   White-collar --
5                   A.   Because they're not sentenced.
6                   Q.   They're pretrial detainees?
7                   A.   Pretrial detainees, yes, sir.
8                   Q.   They're basically -- their
9       appearance are over in the federal
10      courthouse at 500 Pearl or 40 Centre or
11      whatever it -- whatever courthouse they
12      belong to?
13                  A.   Yes.
14                  Q.   Is there any kind of
15      methodology that you would follow back in
16      May 2015 of which prisoner would share
17      which bunk with which other prisoner?
18                  A.   No, because when it came to the
19      assignment of their locations and
20      everything, that was all done by unit team.
21                  Q.   Theoretically you can have a
22      murderer or someone accused of murder with
23      someone that may have committed bank fraud
24      sharing the same bunk?
25                  A.   Correct.        Yes, sir.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 30 of 128



                                                                  Page 29

1                                 P. DELANEY
2                   Q.   Prior to May of 2015, were
3       there any instances of where prisoners lost
4       their lives in that housing unit?
5                   A.   Prior to --
6                   Q.   The incident involving my
7       client.
8                   A.   Yes.     No, not to my knowledge.
9                   Q.   Not that you recall or no,
10      there weren't any?
11                  A.   Not that I recall.
12                  Q.   Do you remember was there any
13      kind of drug overdose that occurred in that
14      area?
15                  A.   Multiple housing units had
16      possible drug overdose where inmates were
17      taken out to the local hospital.
18                  Q.   Do you know how these prisoners
19      get drugs in the prison?
20                  A.   Multiple ways.            Some of the
21      stuff that's happening now and it happened
22      back then, was stuff was actually being
23      mailed in and sprayed onto paper and stuff.
24      The synthetic stuff and some of the drugs
25      would be sprayed on the paper and would

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 31 of 128



                                                                  Page 30

1                                 P. DELANEY
2       come in legal mail or a picture that was
3       drawn by a child with crayons that were
4       made with synthetic drugs or any kind of
5       drug, and then they would smoke it when
6       they arrived.
7                   Q.   Would you test for these types
8       of drugs?        I'm assuming you would check the
9       mail, you have security provisions that you
10      would follow with regard to vetting the
11      mail before it was disbursed to prisoners?
12                  A.   Yes, it would be hand-checked
13      by staff.
14                  Q.   Would they do any kind of
15      rudimentary drug testing, anything like
16      that?
17                  A.   If something looked out of --
18      didn't -- looked out of synch or whatever,
19      yes, and then there were certain things
20      that ended up through the years from two
21      thousand -- 2014, 2015 started being the
22      big giant boom for synthetics.                    There's a
23      big difference between procedures back then
24      and procedures now.
25                  Q.   Drug testing for things that

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 32 of 128



                                                                  Page 31

1                                 P. DELANEY
2       were smuggled in, you know, synthetic
3       marijuana, wouldn't always occur on every
4       piece of mail that was mailed in to
5       prisoners?
6                   A.     Correct.      It would -- they
7       would pass a basic scanning test, a
8       physical test when they looked at it.                        If
9       it smelled or it looked wet or if it looked
10      out of suspicious, whatever, then it was
11      tested.          But if there was no suspicion or
12      anything, it went on just like any other
13      mail, and legal mail couldn't be touched
14      until it was opened up in front of the
15      inmate anyway, by law.
16                  Q.     Did you have any issues with
17      drug transactions occurring within 11 South
18      on or before the incident involving my
19      client?
20                  A.     Throughout the whole
21      institution there was issues and not
22      specifically just 11 South.                    But there were
23      several times on different occasions
24      throughout the years, whatever, that people
25      responded to 11 South, because it was an

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 33 of 128



                                                                  Page 32

1                                   P. DELANEY
2       over bay area, and most of the inmates were
3       always either smoking or doing some sort of
4       illicit behavior.
5                   Q.       Obviously, any kind of smoking
6       or illicit behavior is concerned unlawful
7       in the premises; is that correct?
8                   A.       Correct.
9                   Q.       Considered contraband, I
10      assume?
11                  A.       Yes.
12                  Q.       Was there any type of video
13      surveillance operating in the area of 11
14      South on or before the incident involving
15      my client?
16                  A.       I know that that particular
17      unit matched all the rest of the units with
18      the surveillance, and I want to say that
19      there was only one camera above the
20      officers station that basically looked at
21      the main -- what we call the common area,
22      the main area in front of all the cells --
23      in front of all the tiers, let me rephrase
24      that.            There was no camera or video
25      surveillance on the tiers themselves.

                                    Diamond Reporting
     877.624.3287                   A Veritext Company            www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 34 of 128



                                                                  Page 33

1                                  P. DELANEY
2                   Q.       Just in the main area where
3       everyone congregates?
4                   A.       Correct.
5                   Q.       Can you describe that area for
6       me where everyone congregates?
7                   A.       The main area in all the
8       housing units is where all the telephones
9       are located, the officers station.                       The
10      computers for the inmates have access to
11      e-mails and law library, and they would
12      have a couple four-person tables that were
13      in the center area for the inmates to be
14      able to sit and watch TV.
15                  Q.       So now describe for me in
16      conjunction to the area you just talked
17      about where is the officers station
18      located?
19                  A.       Dead center of the housing
20      unit.            It's dead center up against the wall
21      where the kitchen is.                So when you walk
22      into that unit, the kitchen is immediately
23      to your left or the right, depending if
24      you're going on the north side or the south
25      side.

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 35 of 128



                                                                  Page 34

1                                 P. DELANEY
2                           On the south side it would be
3       on your left, and then you would pass mock
4       closets and washing machine stations and
5       then you enter the main area, and the
6       housing unit is on your left-hand side on
7       that particular unit, in the middle of the
8       unit.
9                   Q.      Is it an enclosed area?
10                  A.      It's like a half -- it's like a
11      dome, and it has a door that enters on the
12      left-hand side.
13                  Q.      From that position, does
14      whoever's manning that station have a
15      complete 360 view of the entire tier, or
16      all the tiers?
17                  A.      You can look into it.            But they
18      can see the entrances to the tiers, because
19      there were grills, there were bars on --
20      bar doors on the tiers.                 So you could sit
21      in the officers station and look into each
22      tier from your vantage point, sitting
23      there.           But you wouldn't be able to look
24      very far into it because all the bunks and
25      the way that they're positioned.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 36 of 128



                                                                  Page 35

1                                 P. DELANEY
2                   Q.      So all the tiers have grills or
3       bars in front of them individually?
4                   A.      Correct.
5                   Q.      In order to enter a particular
6       tier, you would need a key or an access
7       card or something?
8                   A.      You needed a key.
9                   Q.      Since there are six tiers,
10      would you need the same key or six
11      different keys for each tier?
12                  A.      Same key for each tier.
13                  Q.      How many officers are capable
14      of manning that post at any given time?
15                  A.      So it was two officers on
16      evening watch, and at 10:00 that officer
17      leaves, the second officer leaving the one
18      officer -- so basically once the
19      institutional count was done and completed
20      and inmates were counted and accounted for,
21      then that inmate, the staff member would
22      leave.           Then it would go down to one
23      officer.           So on that time on that
24      particular day, there was only one officer.
25                  Q.      There was one officer that's

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 37 of 128



                                                                  Page 36

1                                  P. DELANEY
2       actually inside the tier within the
3       security -- within the post there?
4                   A.      Inside the housing unit.
5                   Q.      But each tier is separated by
6       its own grill of bars; is that correct?
7                   A.      Correct.
8                   Q.      What time is lights out for the
9       prisoners?
10                  A.      On that particular unit and all
11      the units in MCC, there really wasn't a
12      lights out.           It was just basically they got
13      counted at the 9:30 count, and once the
14      count cleared, which is usually 10:00,
15      that's when the officers left or whatever,
16      and that was the assumed lights out after
17      10:00.           But they physically never shut the
18      lights off.
19                  Q.      Are prisoners allowed to get
20      out of their bunks and still mill around
21      their tiers after this time?
22                  A.      Yes.   They weren't confined to
23      their beds or anything.
24                  Q.      There's no specific time that
25      they had to be in bed or, you know --

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 38 of 128



                                                                  Page 37

1                                 P. DELANEY
2                   A.   In the open -- in that
3       particular open dorm they just needed to
4       report back to their beds during count time
5       when the officer would announce it.
6                   Q.   After that, they could stay up
7       all night if they wanted to?
8                   A.   Yes.
9                   Q.   There's always someone --
10      there's always BOP personnel, at least one
11      person in that housing unit
12      twenty-four/seven; is that correct?
13                  A.   Correct.
14                  Q.   What was the first
15      indication -- I want to draw your attention
16      to the incident involving my client.                        What
17      was the first indication that something was
18      wrong in this particular housing unit?
19                  A.   The inmates started yelling at
20      the unit officer to come to the tier, that
21      there was a sick inmate.
22                  Q.   Do you know which tier that
23      was?
24                  A.   I have on my memo -- because I
25      wouldn't remember if you even told me.                         The

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 39 of 128



                                                                  Page 38

1                                 P. DELANEY
2       memo I have is Tier 12.                 It says Tier 12.
3       It says "11 South Tier 12 inmate started
4       yelling for the unit officer."
5                   Q.   Do any of -- you said there was
6       one camera surveillance that was aimed at,
7       I guess, the middle of the tier where the
8       officers post is.             Does it capture any
9       images from that particular area?
10                  A.   It would capture the images of
11      the staff going up to the tier or walking
12      in that general direction.
13                  Q.   But nothing from the actual
14      tier itself?
15                  A.   No, nothing from the actual
16      tier.
17                  Q.   Do you know what time this
18      occurred, approximately when this officer
19      was being notified?
20                  A.   I mean I have in my memo
21      approximately 11:40 p.m.
22                  Q.   P.M. or a.m.?
23                  A.   P.M.
24                  Q.   Do you know what officer was
25      posted at that time?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 40 of 128



                                                                  Page 39

1                                 P. DELANEY
2                   A.   Officer Kearns.
3                   Q.   Anyone else?
4                   A.   Not off the top of my head.                   I
5       don't remember any of the other staff.
6                   Q.   Did Officer -- do you know
7       whether or not Officer Kearns responded to
8       it?
9                   A.   Yes, he responded, and that
10      when he called for a medical emergency and
11      hit his body alarm.
12                  Q.   Do you know who respond to that
13      emergency?
14                  A.   I would not know, unless I
15      looked at other paperwork that showed and
16      looked at their memorandums, which would be
17      in the 583.
18                  Q.   Prior to discovering the
19      condition of my client, do you know if
20      there were any issues having my client that
21      evening, any kind of fights or any kind of
22      horseplay or anything on the like involving
23      him?
24                  A.   Not to my knowledge.
25                  Q.   Did you yourself report to the

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 41 of 128



                                                                  Page 40

1                                 P. DELANEY
2       scene that evening?
3                   A.   Yes.     I was the only lieutenant
4       in the building that night.
5                   Q.   Really quick, did you ever
6       attend SIS training?
7                   A.   Yes.
8                   Q.   Can you describe for me that
9       type of training that you had?
10                  A.   It's investigating --
11      investigatory training.                 Basically looking
12      at -- I mean all aspects, whatever,
13      everything from how to test for drugs to
14      how the inmates do the introduction of
15      drugs to investigations for fights, how to
16      detain information from when you question
17      inmates, information from closed circuit
18      TVs, how long they last for, how long they
19      have -- what do you call it, the DVRs, last
20      for, all the computer systems and the
21      monitoring systems that BOP has in place
22      for phone monitoring and inmate monitoring
23      of their correspondence, monitoring of
24      their mail, monitoring of recorded phone
25      conversations, how to lock the phone

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 42 of 128



                                                                  Page 41

1                                 P. DELANEY
2       conversations, how to do one degree of
3       separation on an inmate.
4                        So basically investigative
5       skills and tailored to the systems that the
6       bureau has.         It was one week of training
7       separate from the lieutenant training that
8       I received.
9                   Q.   Do you know what happened to
10      Roberto Grant that evening?
11                  A.   Just what I heard, which would
12      be just hearsay.            I don't personally, no.
13                  Q.   Did you have a role in
14      investigating to Mr. Grant's death?
15                  A.   I did not, because I was
16      involved as a witness.                So usually if
17      you're involved in responding to any
18      incidents in the institution, you can't be
19      involved in the investigation of it.
20                  Q.   What were you -- did you have
21      any observation of what occurred involving
22      Mr. Grant that evening?
23                  A.   I remember -- so the body alarm
24      went off.        I responded with other staff
25      from other locations of the institution.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 43 of 128



                                                                  Page 42

1                                 P. DELANEY
2       But staff -- one or two staff members
3       arrived prior to me arriving to the unit.
4       So I was coming from the third floor.                        They
5       may have came over from one of the closer
6       floors.          So the officer was able to gain
7       access to the tier.
8                          So after the count and inmate
9       are counted at night, the officer can't
10      enter the tier by himself for safety
11      reasons for the inmates and also for the
12      officer.
13                         So the staff member -- once the
14      first staff member arrived, they entered
15      and found the inmate, which was described
16      he was wet, and when I saw him he was
17      soaking wet and he had already been removed
18      from his bunk and they were doing CPR on
19      him when I arrived.
20                  Q.     Do you know what caused him to
21      be soaking wet?
22                  A.     Again, hearsay and stuff that
23      came on in the investigation afterwards
24      when they were interviewing inmates and
25      stuff that I heard that inmates were trying

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 44 of 128



                                                                  Page 43

1                                 P. DELANEY
2       to revive him in the shower.                   Again, I'm
3       not witness to it.             It was only hearsay.
4                   Q.      Do you have any -- based upon
5       hearsay not, but based upon your
6       observations, do you have any idea of
7       what -- and based upon your experience, do
8       you have any idea of what wad the cause of
9       Mr. Grant's death?
10                  A.      Some kind of medical issue.                 I
11      mean, upon my arrival, with my experience
12      and when I arrived, the -- I went and
13      checked -- the officer had checked and I
14      had checked to see if the inmate had a
15      pulse.           We could not feel a pulse.              So I
16      called for what they call an AED, right, an
17      automatic defibrillator unit, which are
18      located in the sally ports in the elevators
19      right outside the unit doors.
20                          So another staff member
21      retrieved that and I placed an AED on the
22      inmate at the time.              So the inmate possibly
23      still has a faint enough pulse, because the
24      AED didn't tell us shock.                  So if you have
25      no pulse, the AED is going to tell to you

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 45 of 128



                                                                  Page 44

1                                 P. DELANEY
2       shock.           So it did not -- the first time we
3       put it on and it analyzed, it didn't
4       request us to shock him.
5                   Q.      Did you notice any trauma on
6       Mr. Grant's body?
7                   A.      No.
8                   Q.      Did you notice if he was
9       bleeding anywhere?
10                  A.      No, not to my knowledge.
11                  Q.      During your career, how many
12      inmate death investigations have you been
13      involved in?
14                  A.      I've responded to -- off the
15      top of my head, I want to say I've
16      responded to three attempts, meaning that
17      they attempted to take their own lives, and
18      the inmates didn't succeed or whatever and
19      they made a full recovery, and I've respond
20      to one other inmate that I had to do CPR on
21      after -- I want to say it was after 2015.
22                  Q.      How often -- let's talk a
23      little about the about the unit officers in
24      the housing unit.             How often are the unit
25      officers required to observe the inmates?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 46 of 128



                                                                  Page 45

1                                  P. DELANEY
2                   A.       They're supposed to do what
3       they would describe -- you don't want to do
4       rounds at the same time every single time,
5       because then the inmates will figure out
6       your routine.            So they have to do sporadic
7       rounds.            So if they're doing rounds, they
8       do 1, 3 and 5 tiers, and the following time
9       they're going to do, you know, Tier 6, 4
10      and 8.            So they rotate.        So they do rounds
11      every thirty minutes, not to exceed forty.
12                  Q.       Do they have to wait thirty
13      minutes before they do a round or is
14      that --
15                  A.       It's basically like if you took
16      a clock and made it into pie and divided it
17      in half, you have to do a round in one
18      section of that.            So if your last round was
19      at 12:15, your next round should be prior
20      to 12:50.
21                  Q.       How do they go about doing
22      these rounds, like how do they go about
23      observing the inmates?
24                  A.       Basically walking from tier to
25      tier.            On this particular unit, it would be

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 47 of 128



                                                                  Page 46

1                                 P. DELANEY
2       walking from tier to tier.
3                   Q.   That would be in front of the
4       grill?
5                   A.   Correct.
6                   Q.   Would they flash a light within
7       the grill --
8                   A.   Yes.
9                   Q.   -- into the unit?
10                  A.   Yes.
11                  Q.   Would they try to observe each
12      inmate within that area?
13                  A.   Only required to observe each
14      inmate during the count time.
15                  Q.   Did the --
16                  A.   The count time on a particular
17      day would be, if you did the beginning of
18      the day would be 12 midnight, 3:00 in the
19      morning, 5:00 in the morning, 4:00 in the
20      afternoon, and at that time at MCC I think
21      it was either 9 or 9:30 count at night.
22                  Q.   Do they enter their
23      observations in a logbook or an electronic
24      log?
25                  A.   Yes.     2015, I think they had

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 48 of 128



                                                                  Page 47

1                                 P. DELANEY
2       just started the electronic log, which is
3       Tru Scope, it's called.
4                   Q.    Tru Scope?
5                   A.    Yes, Tru Scope.              T-R-U scope.
6                         MR. LAUFER:         Counsel, I don't
7                    know if you've produced the
8                    electronic log for the housing area
9                    on that evening.         But to the degree
10                   you haven't, I'm calling for
11                   production of that.
12                        MR. ISSACHAROFF:              Okay.    I'll
13                   look into that.
14                  Q.    Back in 2005, how often would
15      staff find inmates using or possessing K2?
16                        MR. ISSACHAROFF:              2005?    I
17                   think you mean 2015.
18                        MR. LAUFER:         2015.       My bad.
19                  A.    Okay.     2015, it was the height.
20      2014, 2015 it was blowing up.                     So when the
21      staff was catching the items and there were
22      mass shakedowns done on the institution and
23      it slowed down, you would have one case
24      maybe a week.
25                        When it wasn't slowed down and

                                  Diamond Reporting
     877.624.3287                 A Veritext Company                 www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 49 of 128



                                                                  Page 48

1                                 P. DELANEY
2       there wasn't mass shakedowns and everything
3       locked down, the institution going through
4       every nook and cranny that came into the
5       institution, you were looking at four or
6       five cases a week, even topping up to about
7       seven, and inmates were showing signs of
8       being under the influence, slur -- slurred
9       speech, couldn't stand on their own, would
10      be escorted down to medical and be sent to
11      the local hospital.
12                  Q.   Do you think Grant's
13      involvement potentially distributing K2 was
14      a factor in his death?
15                  A.   That's new to me, because I
16      didn't know that.
17                  Q.   Did you observe anyone drop
18      Mr. Grant as he was being transferred to
19      the gurney in the housing unit?
20                  A.   No.
21                  Q.   Did you ever hear that he was
22      dropped?
23                  A.   Just inmates stating while they
24      were doing the investigation or afterwards
25      when they were questioning, they said that

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 50 of 128



                                                                  Page 49

1                                 P. DELANEY
2       they heard a thump when the staff pulled
3       him off the bed.
4                   Q.   Do you know which staff pulled
5       him off the bed?
6                   A.   All I know is Officer Kearns
7       was there.         That's the only person I know
8       off the top of my head, without looking at
9       any other documentation that I filled out.
10                  Q.   Do you believe that if this
11      dropping occurred, do you think that it
12      contributed to his death?
13                  A.   Not to my knowledge.               I mean,
14      I -- I know that there was a lot questions
15      around that.          But there was him being wet,
16      found or whatever, inmates hearsay that
17      they were saying that they were trying to
18      revive him.         I don't know what they were
19      doing to him prior to that, doing
20      life-saving measures on him, and then also
21      EMS intubating him right in front of staff,
22      but prior to loading him into the
23      ambulance.         So I don't know which
24      contributed to his death.
25                  Q.   Are all FOB staff trained in

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 51 of 128



                                                                  Page 50

1                                 P. DELANEY
2       emergency response to medical emergency?
3                   A.    Basic -- yes, basic first aid
4       and CPR.         Basic life measures until a
5       higher authority arrives.
6                   Q.    During this time period in
7       2015, were you the emergency preparedness
8       officer in MCC?
9                   A.    Off the top of my head, yes, I
10      probably was.          I hold a lot -- I did wear a
11      lot of hats at MCC the last couple years I
12      was there prior to getting promoted.
13                  Q.    Was part of your duties as EPO
14      to train staff to respond to emergency
15      situation?
16                  A.    As the EPO, you hold the drills
17      to see if the staff received the proper
18      training.         I physically didn't do the
19      training.         As the emergency preparedness, I
20      would do the testing and everything.                        I
21      would test the alarm systems.                    I would test
22      the fire systems.             I would test the
23      cameras.         I would test the locking
24      mechanisms, the responsive staff, making
25      sure that they had the right keys on then

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 52 of 128



                                                                  Page 51

1                                 P. DELANEY
2       at the right time.             If they needed exits,
3       if they knew where the AED was located,
4       where the fire extinguisher was located.                           I
5       was basically in charge of all the
6       emergency responses for the institution.
7                   Q.   During the evening hours when
8       you only had one officer at the observation
9       post in this particular housing unit, that
10      one officer would never enter a tier at
11      any -- for any reason whatsoever; is that
12      correct?
13                  A.   At that particular time, no,
14      they would not.
15                  Q.   They would just flash their
16      lights through the grill?
17                  A.   They would check the inmates
18      through the grill, correct, and then once
19      it was count time, you have -- you have to
20      observe living, breathing flesh when you do
21      the count.
22                       So an officer would stand in
23      the center of the unit or at the grill,
24      open the grill, let one officer in.                       That
25      officer would do the count, physically

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 53 of 128



                                                                  Page 52

1                                 P. DELANEY
2       count everybody.            Then they would switch an
3       the other officer would go in and count.
4       That was on a midnight shift.                    It was done
5       three times during the midnight shift to
6       make sure the inmates were alive.
7                   Q.      In this particular housing
8       unit, do inmates often engage in fights or
9       kind of, you know, arguments, things of
10      that nature, during this time period?
11                  A.      Well, during that time period
12      and during like 2015, like towards my time,
13      ending my time there at MCC, they started
14      to -- the inmates that were never getting
15      into trouble and weren't physical were the
16      ones that they tried to house on that
17      particular unit.            It wasn't like an honor
18      dorm, but the inmates that didn't get in
19      trouble and didn't have any problems were
20      the ones that usually were on that dorm.
21                          If you were an inmate that got
22      into a fight on that dorm, you never got to
23      go back.           The reason that the inmates liked
24      that dorm was because they had TVs on those
25      tiers.           So you could sit up and watch TV,

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 54 of 128



                                                                  Page 53

1                                 P. DELANEY
2       and there was a table on that tier, and
3       play cards twenty-four hours a day.                       So --
4       but the regular housing units, you were
5       locked in your cell from 9:00 at night
6       until 6:00 in the morning.                     So
7       trouble-wise, there was usually very little
8       trouble on 11 South dormitory.
9                   Q.    So if anyone is engaging in any
10      of that type of activity, they would get in
11      trouble?
12                  A.    They would get in trouble and
13      they would get moved.               They would -- the
14      unit team and see me in my capacity now as
15      a DHO, and then they would go and the unit
16      team would go and move them to another
17      unit, because that particular unit, they
18      would try to keep as quiet as possible
19      because it was a dormitory and it almost
20      like an honor dorm kind of situation.
21                        MR. LAUFER:         At this time, I'd
22                   like to mark for identification
23                   purposes the first exhibit I'm going
24                   to use, which is your Form 583 report
25                   of incident.      I believe that's United

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 55 of 128



                                                                  Page 54

1                                  P. DELANEY
2                    States_390 through 392.
3                         (Whereupon, the Form 83 was
4                    marked as Plaintiff's Exhibit 1 for
5                    identification as of this date by the
6                    Reporter.)
7                   Q.    Do you have that in front of
8       you?
9                   A.    I have 390 -- I have three
10      items.
11                  Q.    Right.      390 through 392; is
12      that correct?
13                  A.    Yes.
14                  Q.    Are you familiar with this
15      document?
16                  A.    583, yes.
17                  Q.    What do you know this document
18      to be?
19                  A.    It's the report of incidents.
20      So all incidents that occur in the
21      institution, everything from an assault,
22      assaulting inmate, assaulting staff,
23      attempted assault, an escape, a fight, a
24      fire, self-mutilation, a suicide attempt, a
25      work strike, inmate being under the

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 56 of 128



                                                                  Page 55

1                                 P. DELANEY
2       influence of something or any kind of issue
3       that happens at the institution, the
4       lieutenant on shift needs to fill out this
5       report.
6                   Q.   Do you fill -- have you filled
7       reports out like this before?
8                   A.   Yes.
9                   Q.   Was this report filled out
10      involving my client Roberto Grant?
11                  A.   Yes.
12                  Q.   Was this report created in the
13      ordinary course and scope of your work at
14      MCC at the time?
15                  A.   Yes.
16                  Q.   Can you describe the context --
17      contents within this report?                   We'll start
18      with page 1, this particular report.
19                  A.   Okay.
20                  Q.   Take your time to review it.
21                  A.   Okay.
22                  Q.   Are you done?
23                  A.   Yes.
24                  Q.   Describe for me the contents of
25      this report.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 57 of 128



                                                                  Page 56

1                                 P. DELANEY
2                   A.   Contents of the report is
3       basically the observations of staff and the
4       observations that I had, because I was the
5       one who generated the initial report, make
6       notification of the incident that occurred
7       that day.        So you actually see that the
8       description of the incident, which is
9       Section 6 of the 583, is almost an exact
10      duplicate of my actual memo.
11                  Q.   You were the individual that
12      actually deployed the AED on Mr. Grant; is
13      that correct?
14                  A.   Yes.
15                  Q.   Did you -- you're telling me
16      you didn't observe him move from the bunk
17      to the actual gurney?
18                  A.   From the bunk to the gurney,
19      no, because he was placed on the floor.
20                  Q.   Did you observe him being moved
21      from the bunk to the floor?
22                  A.   Bunk to the floor, off the top
23      of my head I don't remember seeing that.                           I
24      remember moving him from the -- the staff
25      moving him from the floor to the gurney,

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 58 of 128



                                                                  Page 57

1                                  P. DELANEY
2       because you can't get the gurney up the
3       stairs.
4                   Q.     Okay.    To the tier.
5                   A.     Or did they get it up the
6       stairs.          I'm trying to think of what they
7       did, because they also had -- I want to say
8       off the top of my head they brought the
9       portable stretcher.               So there's portable
10      stretchers hanging in the hallway of the
11      institution right outside the unit doors
12      right next to the AEDs in what they call
13      the elevator sally port, and they brought
14      the portable stretcher in, and other staff
15      responded ask got the actual gurney or
16      stretcher.          The used like an ambulance
17      stretcher from medical and brought that up.
18                         We used the portable, which we
19      laid on the floor next to the inmate, and
20      moved him to the portable stretcher and
21      then moved the portable stretcher to the
22      top of the actual ambulance stretcher that
23      was in the main common area.
24                         That's usual procedure, because
25      of the stairs, because you're dealing --

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 59 of 128



                                                                  Page 58

1                                   P. DELANEY
2       hospital -- ambulance stretchers by
3       themselves or whatever almost weigh five
4       hundred pounds.             So to lift that plus an
5       inmate up the stairs would be a little
6       tasking for a handful of officers.
7                   Q.     Did you ever conduct a
8       mortality review regarding the death of my
9       client, Roberto Grant?
10                  A.     No.
11                  Q.     You didn't conduct a mortality
12      review?          Why not?
13                  A.     What's a mortality review?
14                  Q.     Isn't that a standard procedure
15      that you would follow in regard to a death
16      of an inmate?
17                  A.     That's not what it's named at
18      the Bureau, off the top of my head.
19                  Q.     What -- something, you know,
20      that you would, I guess, engage in, some
21      sort of process that you would engage in to
22      determine what caused the death of --
23                  A.     To find out the cause?
24                  Q.     Yes.
25                  A.     I wouldn't be involved in it,

                                    Diamond Reporting
     877.624.3287                   A Veritext Company            www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 60 of 128



                                                                  Page 59

1                                 P. DELANEY
2       because I was a part of it.
3                   Q.   But you were also part of
4       leadership at that time of the prison, were
5       you not?
6                   A.   Correct.        Correct, but I was
7       the actual shift lieutenant on.                     So if I
8       was the shift lieutenant on, I was involved
9       in the incident.            The internal working of
10      the institution.            So if there's a death of
11      an inmate, it would be done by SIS and it
12      would also be done by the FBI for checks
13      and balances.
14                  Q.   Do you know if the FBI was
15      involved in the investigation of my
16      client's death?
17                  A.   Yes.
18                  Q.   Do you know if either the SIS
19      or FBI came to any kind of conclusion of
20      whether or not my client was murdered?
21                  A.   FBI called me in and took
22      statements from me because I was responding
23      staff and took statements from all the
24      responding staff and all the staff that
25      were involved from the time the inmate

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 61 of 128



                                                                  Page 60

1                                 P. DELANEY
2       there, the inmate was transferred to EMS to
3       the time he was pronounced dead at the
4       hospital, and I was never notified of
5       anything after that.
6                   Q.   Do you know who referred this
7       matter to the FBI?
8                   A.   Not off the top of my head, no.
9                   Q.   Is it --
10                  A.   I have no knowledge.               I just
11      know that I was called by the FBI and the
12      AUSA to give a statement.
13                  Q.   Did they have you sign what's
14      referred to as a 302?
15                  A.   I don't know.           Off the top of
16      my head I don't recall.
17                  Q.   That's fine.
18                       Do you recall signing any
19      paperwork with either the AUSA or the FBI?
20                  A.   No, I don't recall signing
21      anything.        I recall giving them all my
22      documentation and giving them a verbal --
23      like we're talking right now.
24                  Q.   Do you know if it's standard
25      operating procedure to report all deaths at

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 62 of 128



                                                                  Page 61

1                                  P. DELANEY
2       that occur at the facility to the FBI?
3                   A.    Yes.
4                   Q.    It's up to the FBI whether they
5       investigate further?
6                   A.    Yes, because they are the main
7       investigators.
8                   Q.    Sometimes they investigate and
9       sometimes they don't?
10                  A.    Yes.     It's up to them and the
11      AUSA.
12                  Q.    But in this case they did
13      investigate?
14                  A.    Yes.     They called me several
15      months or years later.
16                  Q.    Did you ever testify before a
17      grand jury in relation to this --
18                        MR. ISSACHAROFF:             I'm going
19                   to -- I'm sorry.         I going to object
20                   and instruct the witness not to
21                   answer.     Grand jury testimony is
22                   obviously to secret the extent any
23                   exists.
24                        MR. LAUFER:         I'm going to mark
25                   that for a ruling.          I think the

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 63 of 128



                                                                  Page 62

1                                 P. DELANEY
2                    minutes of the grand jury in this
3                    particular instance are discoverable.
4                   Q.    Were you ever served with a
5       grand jury subpoena involving this
6       incident?
7                         MR. ISSACHAROFF:             Again, I'm
8                    going to instruct the witness not to
9                    answer.
10                  Q.    Do you know if anyone was
11      accused of murdering Mr. Grant?
12                  A.    Not to my knowledge.
13                  Q.    Do you know if anyone was
14      arrested in relation to the murder of my
15      client, Roberto Grant?
16                  A.    Not to my knowledge.
17                  Q.    I referred to a procedure
18      called a mortality review to get to the
19      bottom of why someone may have died at a
20      prison facility such as MCC.                    Do you have
21      another name for that?
22                  A.    I mean, even with that stuff,
23      when it came to any kind of review like
24      that, it was we would be, I would say
25      almost like handcuffed by the FBI or OIG or

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 64 of 128



                                                                  Page 63

1                                 P. DELANEY
2       OIA to come in, another investigative arm
3       to come in and do an investigation.                       We
4       don't do an investigation on ourself.                          So
5       we didn't have any kind of mortality review
6       or any kind of procedures in place for
7       that.
8                   Q.   Do you know whether or not the
9       FBI, to your knowledge, deemed what
10      occurred to my client as a homicide?
11                  A.   Not to my knowledge.               The only
12      thing that I know is they -- the agent who
13      was assigned to the institution came over
14      and interviewed myself and several staff
15      that responded that day, and then again I
16      was called over to the AUSA to give a
17      statement and that was it.
18                  Q.   As part of your medical
19      training while working for BOP, does it
20      involve identifying trauma that may have
21      been suffered by a prisoner?
22                  A.   With the training is basically
23      basic first aid, airway, breathing and
24      circulation to check and see if the person
25      has a pulse, if they're breathing and if

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 65 of 128



                                                                  Page 64

1                                     P. DELANEY
2       they have circulation.                    That's for CPR, and
3       basic first aid, so the only areas that we
4       had viewed on the patient at the time was
5       his neck area, checking his carotid pulse
6       and his pulse on his wrist, or radial
7       pulse, and checking or a pulse on his -- by
8       his ankle, which we didn't get a pulse on
9       either three, and then removing as much
10      clothing from the upper torso, so you can
11      landmark and do CPR on an inmate or a
12      person.
13                  Q.       Did a -- obviously, if you see
14      a prisoner bleeding, that's a form of
15      trauma, you would agree with that, right?
16                  A.       Right.      But to my knowledge in
17      that particular incident I don't remember
18      any blood.
19                  Q.       How about bruising, if you see
20      bruising you obviously know that that's a
21      form of trauma as well correct?
22                           MR. ISSACHAROFF:              Objection to
23                   form.
24                  A.       I didn't -- off the top of my
25      head I don't remember seeing any blood or

                                      Diamond Reporting
     877.624.3287                     A Veritext Company          www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 66 of 128



                                                                  Page 65

1                                 P. DELANEY
2       any bruising or anything glue know.
3                   Q.   But you know -- obviously, you
4       know what those things are?
5                   A.   Correct.        Blood underneath your
6       skin is bruising --
7                   Q.   Correct.
8                   A.   -- from an injury.
9                   Q.   So you didn't see any kind of
10      bruise or any kind bleeding under the skin
11      around Mr. Grant's neck when you were
12      searching for a pulse?
13                  A.   No.
14                  Q.   You know what the hyoid bone
15      is?
16                  A.   Other than seeing -- hearing
17      about it on the news and other incidents
18      and stuff like that, I don't specifically
19      know where it is or what it is.
20                  Q.   Do you know if it's in the
21      neck?
22                  A.   It's in the neck, yes.                That's
23      only because of the news reporting about
24      another incident that happened about
25      another death and a hyoid bone being broken

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 67 of 128



                                                                  Page 66

1                                 P. DELANEY
2       during a hanging.
3                   Q.   Do you know a Lt. Gene Joseph?
4       Do you know that person?
5                   A.   Gene Joseph?
6                   Q.   They might be NYPD?
7                   A.   Yes.     No.     Not to my knowledge,
8       I don't know that name.
9                   Q.   Do you know if the NYPD was
10      involved in this investigation at all?
11                  A.   Not to my knowledge.
12                  Q.   It was all FBI?
13                  A.   Yes.
14                  Q.   Have you ever observed an
15      inmate after -- withdraw that question.
16                       Have you ever observed an
17      inmate who may have suffered an injury from
18      being choked prior to this incident?
19                  A.   Prior to this incident, no.
20                  Q.   You never had any kind of
21      instance where, you know --
22                  A.   An attempted suicide, yes.
23                  Q.   They may have tried to hang
24      themselves or whatever?
25                  A.   Yes.     When I was an officer and

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 68 of 128



                                                                  Page 67

1                                 P. DELANEY
2       a couple of times a lieutenant?
3                   Q.   Part of your first aid
4       training, did it consist of identifying
5       signs of someone being choked or having
6       some sort of bruising or injury to the
7       neck?
8                   A.   Well, in the instances prior to
9       this incident of other inmates or people
10      that I've seen with injuries to the neck
11      from choking injury of a noose, the staff
12      is trained to hold the person up to make
13      them -- the noose limp, so you can cut the
14      noose away from the person's neck or
15      whatever and so you can restore the airway
16      and breathing.
17                       But other than like being -- or
18      treating a person, all those other
19      instances either happened during the day or
20      when medical staff was available and they
21      were the ones that did the medical -- the
22      life-saving measures with the staff that
23      responded.
24                  Q.   Right.       But I mean you would
25      be -- you're considered a first responder,

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 69 of 128



                                                                  Page 68

1                                 P. DELANEY
2       are you not, in situations like that?
3                   A.   Yes.
4                   Q.   Obviously, as a first responder
5       you still have to have the ability to
6       identify what's wrong with someone that may
7       have a medical emergency?
8                   A.   Correct.        Airway, breathing,
9       circulation.          ABC.
10                  Q.   You want to be able to tell
11      medical personnel that are responding after
12      you what your observations were; would that
13      be fair to say?
14                  A.   Yes.     But the observation that
15      day was he didn't have a pulse and he
16      didn't have any trauma, to my knowledge.
17      But when we did our first assessment,
18      checking for the carotid pulse.                     He didn't
19      have a pulse.           We started CPR and we were
20      doing the AED.           You stop CPR so the AED can
21      electronically see if you have a rhythm or
22      not.
23                  Q.   Did you ever come do learn that
24      my client suffered injuries that were
25      consistent with being choked?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 70 of 128



                                                                  Page 69

1                                 P. DELANEY
2                   A.   Hearsay, and other people
3       talking afterwards while the investigation
4       was going on.          I wasn't privy to any of
5       that information because I wasn't involved
6       in the investigation.
7                   Q.   Fair enough.           I understand
8       that.
9                        What did you hear in regard to
10      my client and him being choked to death?                           I
11      know it's hearsay, potentially.
12                  A.   Right.       I only heard bits and
13      pieces that other inmates had said that
14      they were toking -- like an inmate, they
15      were toking and smoking.                 They were doing
16      something, and he basically passed out and
17      -- or went limp and they were holding him
18      up and trying to revive him and slapping
19      him and threw him in the shower to get --
20      to revive him.
21                       That's why I put two and two
22      together, because he was wet when we were
23      trying to resuscitate him, and he wasn't
24      wet from sweating, he was wet from head to
25      toe.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 71 of 128



                                                                  Page 70

1                                  P. DELANEY
2                   Q.       Did you ever review any
3       toxicology reports involving my client
4       postmortem?
5                   A.       No, because I wasn't in the
6       investigation.
7                   Q.       Did you ever come to learn the
8       results of any toxicology reports?
9                   A.       No.
10                  Q.       If I fold you they came back
11      next for any kind of illicit substance
12      including K2, would that refresh your
13      recollection?
14                  A.       Well, again, if it came back, I
15      don't know, because I wasn't involved in
16      the investigation.
17                  Q.       Did it occur to you that as a
18      first responder that the inmates who were
19      telling you that they tried to revive him
20      in the shower may have been lying?
21                           MR. ISSACHAROFF:           Objection to
22                   form.     I'm not -- well --
23                  Q.       You can answer the question.
24      He's just objecting to the way I structured
25      it.

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 72 of 128



                                                                  Page 71

1                                 P. DELANEY
2                   A.   The inmates lie?              Yes, inmates
3       do lie.
4                   Q.   Did you did in any way doubt
5       the veracity of their statements initially
6       when you appeared at the scene?
7                   A.   There was not very much talking
8       when we appeared at the scene.                    So we
9       responded.         The only conversation that the
10      inmates basically had with the responding
11      staff was the initial officer telling him
12      to come help the person that was passed
13      out, and then we initiated life-saving
14      measures for them.
15                       I actually secured all the
16      inmates, because the inmates were
17      surrounding staff when I arrived, you know
18      just like onlookers, like they do if it was
19      on the street and a staff member or a
20      person collapses, a regular Joe citizen
21      collapses, people, you know, tend to crowd
22      and goggle, you know, like see what's going
23      on, onlookers.
24                       So all the inmates did that.
25      They surrounded the staff, which is a

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 73 of 128



                                                                  Page 72

1                                   P. DELANEY
2       security concerned.                So when I arrived I
3       kicked all the inmates off the tier, gave
4       them, all the inmates instructions to go
5       with the responding staff that responded
6       and we secured them in what would be like
7       the indoor gymnasium that they have on the
8       unit.            So there wasn't very much talking
9       between staff and inmates.
10                  Q.       Who is Maureen Baird?
11                  A.       She was the warden at the time
12      at the institution.
13                  Q.       I'm looking back at the 583.
14      This is your report; is that correct?
15                  A.       Yes.   It's initiated by the
16      lieutenant on shift.
17                  Q.       Do you know who collected --
18      you said that you were a witness; is that
19      correct?
20                  A.       Yes, a witness/first responder.
21                  Q.       Do you know who -- but you
22      created this report, is that correct, and
23      the information contained in it?
24                  A.       So that's the initial
25      information that's collected.                    So that's --

                                    Diamond Reporting
     877.624.3287                   A Veritext Company            www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 74 of 128



                                                                  Page 73

1                                 P. DELANEY
2       when you do a 583, the operation lieutenant
3       does a memo of the incident, also puts his
4       memo in -- he matches the memo that he
5       gives of the incident to the captain and
6       the warden, the same memo that they put
7       into as the operations lieutenant memo in
8       the 583.
9                        You collect the medical.                 If
10      there's medical there, you collect the
11      medical assessments.              You collect the
12      photos.       You collect everything, the chain
13      of custody, and everything gets collected
14      by the lieutenant on the 583.
15                       If SIS is available, they
16      collect everything with the chain of
17      custody so there's less people involved
18      with touching any evidence, if there's any
19      evidence involved, and the 583 basically is
20      just a collection of the information at the
21      time of the incident.               Everything from --
22      I'm looking at my memo now -- from when he
23      was pronounced dead from 12:33 by the
24      emergency room doctor, everything after his
25      death or whatever is all done by SIS and

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 75 of 128



                                                                  Page 74

1                                 P. DELANEY
2       FBI.
3                   Q.   You collected all the
4       information that's contained in here, is
5       that correct, the attachments?
6                   A.   Yes.     I'm the one who scans it
7       and uploads into that particular computer
8       system that keeps tabs of all those 583s.
9                   Q.   Did you take the photos of my
10      client at the time?
11                  A.   I'd have to look at -- no.                  I'm
12      looking right now.
13                  Q.   Page 3.
14                  A.   So that was not entered by me.
15      That memorandums were entered by 18813.                          So
16      that's the actual person who entered
17      information.          So like my number is 18876.
18      So it could have been my activities
19      lieutenant who came in it at -- let me see.
20      They were done on the next day.
21                       So I want to say that the
22      photos of Grant were probably -- because we
23      were doing life-saving measures on him or
24      whatever.        So we're not first thing to
25      think about is to grab a camera.                     So we

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 76 of 128



                                                                  Page 75

1                                 P. DELANEY
2       probably went off of his inmate photo
3       that's kept in the system for verification
4       of him leaving and his name and number, and
5       then photos were probably uploaded taken at
6       the hospital after his demise.
7                        MR. LAUFER:          Counsel, to the
8                   degree that you haven't produced
9                   photos involving my client -- I know
10                  you produced some -- I'm going to
11                  call for production of those photos
12                  in color form.
13                       MR. ISSACHAROFF:              I'm sorry.
14                  Are you saying we haven't produced
15                  those all in color form?
16                       MR. LAUFER:          I don't think you
17                  produced all of them in color form.
18                  I know you definitely produced
19                  photos.    I don't know if you produced
20                  all the photos in your possession.
21                  But the ones that you haven't
22                  produced, I would just request that
23                  you produce them in color form.
24                       MR. ISSACHAROFF:              Okay.     I'll
25                  look into that.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 77 of 128



                                                                  Page 76

1                                 P. DELANEY
2                   Q.   Did you -- when you make a
3       referral to the FBI -- prior to the
4       incident involving my client, have you ever
5       made a referral to the FBI regarding a
6       prisoner at any of the institutions that
7       you worked at?
8                   A.   Yes.
9                   Q.   You have to -- are you familiar
10      with the form that's filled out when you do
11      that?
12                  A.   Yes.
13                  Q.   Do you know whether or not --
14                  A.   You fill them out on behalf of
15      SIA or the special investigative agent for
16      the institution or the SIS lieutenant,
17      fills out the form on behalf of the warden,
18      and then sends it to the warden and the
19      warden reviews it, make the changes that he
20      or she wants on it and then they're the
21      ones who do the referral.                  The referral
22      always comes from the warden.
23                  Q.   There has to be a reason that
24      you put down on the form, is that correct,
25      that you were referred to -- when you

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 78 of 128



                                                                  Page 77

1                                  P. DELANEY
2       referred to -- to the FBI?
3                   A.      Yes.   There is a section almost
4       like a 583 where you have check-off areas
5       of the investigation, why it's being
6       referred and what code of conduct is being
7       violated.
8                   Q.      Did you ever observe the form
9       that was used for the referral in this
10      particular matter?
11                  A.      No, I have not.
12                          MR. LAUFER:        I may need you to
13                   pull another doc, Lucas.
14                          MR. ISSACHAROFF:            Just going
15                   back, I'm going to refer you to
16                   US_284 to 286, which I believe are
17                   the color photos that were referred
18                   to.
19                          MR. LAUFER:        Thank you.
20                  Q.      I'm going to refer to US_304
21      and 305.           I want to just question you
22      regarding this.
23                          MR. ISSACHAROFF:            I just sent
24                   those over.      It's a very large file,
25                   so let me know when it comes through,

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 79 of 128



                                                                  Page 78

1                                   P. DELANEY
2                    and if it doesn't I'll just pull off
3                    those last two pages and send them to
4                    you.
5                           MR. LAUFER:         Okay.      I just want
6                    to ask him about 304 and 305 really
7                    quick.
8                   Q.      Let me know when you're ready
9       to go, DHO Delaney.
10                          MR. ISSACHAROFF:             Before we
11                   proceed, let me just note that this
12                   is the same document that I had that
13                   is indicated on a privileged a log
14                   for a subsequent production.                So I
15                   guess we'll withdraw the claim of
16                   privilege with respect to that
17                   document.      It's still obviously
18                   subject to the protective order, but
19                   we will no longer assert the
20                   privilege.
21                          MR. LAUFER:         Sure.      No problem.
22                  Q.      Just let me know when you're
23      done reviewing the two-page document, DHO
24      Delaney.
25                  A.      Okay.    I reviewed it.

                                    Diamond Reporting
     877.624.3287                   A Veritext Company            www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 80 of 128



                                                                  Page 79

1                                 P. DELANEY
2                   Q.   Are you familiar -- I know you
3       may have not filled out this document, but
4       are you familiar with the form that this
5       document takes?
6                   A.   Yes.
7                   Q.   Have you fill out documents
8       like this before the incident involving my
9       client?
10                  A.   Yes.
11                  Q.   Did you fill out this
12      particular document?
13                  A.   Not to my knowledge.               But it is
14      my memo that they attached to it.
15                  Q.   They put your memo in this
16      document?
17                  A.   Right.
18                  Q.   Do you believe this document to
19      be created in the ordinary course and scope
20      of the functioning or the work at MCC
21      prison?
22                  A.   Yes.
23                  Q.   I'm just going to draw your
24      attention to a small area at the top
25      right-hand corner, beneath the initial

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 81 of 128



                                                                  Page 80

1                                 P. DELANEY
2       original enter date, and it says this a
3       referral; is that correct?
4                   A.   Correct.
5                   Q.   This is a referral of a
6       criminal matter for investigation?
7                   A.   For homicide inmate.
8                   Q.   So this is -- the basis for the
9       referral was a homicide regarding the
10      inmate; is that correct?
11                  A.   On this particular referral,
12      yes, so that the warden and SIA at the time
13      referred him.
14                  Q.   What inmate homicide, what
15      inmate did this involve?
16                  A.   That is Roberto Grant.
17                  Q.   That is the Roberto Grant that
18      weave been talking about during this
19      deposition; is that correct?
20                  A.   Correct.
21                  Q.   That's it for that document.
22      DHO Delaney, I'm going to draw your
23      attention -- this is an earlier document
24      that was e-mailed to you by your attorney.
25      It's US_372 through 389.                 I believe it's

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 82 of 128



                                                                  Page 81

1                                  P. DELANEY
2       one document, maybe forty-four pages or so.
3       Maybe a little bit less.                 I'm sorry.           Maybe
4       more like seventeen pages.                     My apologies.
5                   A.    373?
6                         MR. ISSACHAROFF:              Yes.    The
7                    file is incorrectly named US_373.
8                    But it's -- the first page, you'll
9                    see, is Bates stamped US_372.
10                        MR. LAUFER:         Section 1.
11                  Q.    What I'd like to you do, DHO
12      Delaney, is just review this document in
13      its entirety.            You don't have to read --
14      you know, as much as you'd like.                       When
15      you're done reviewing it, just please let
16      me know.
17                  A.    Okay.
18                        MR. ISSACHAROFF:              Do you want
19                   to that take a break at any point?
20                        MR. LAUFER:         If you'd like to,
21                   that's fine.      We can take a
22                   five-minute break.          That's cool.
23                        MR. ISSACHAROFF:              Yes, that
24                   sounds great.       I'm come back on at
25                   11:41.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 83 of 128



                                                                  Page 82

1                                 P. DELANEY
2                         MR. LAUFER:         That sounds good.
3                    It is now 11:38.
4                         (Whereupon, a short recess was
5                    taken.)
6                         MR. LAUFER:         Back on the
7                    record.
8                   Q.    Let's talk a little bit about
9       document US_372 through 389.                   Did you have
10      an opportunity to review this, DHO Delaney?
11                  A.    Yes.
12                  Q.    What do you know this document
13      to be?
14                  A.    It's basically all the Sentry
15      transaction and Sentry paperwork on your
16      client that I produced and printed
17      between after he departed to before all the
18      rest of the paperwork was completed.                        It's
19      basically what they call a go pack or
20      whatever.         It's basically if an inmate goes
21      to the hospital or leaves our custody or
22      leaves that you have to print -- the
23      information you have to print and show
24      copies that you actually keyed the person
25      out.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 84 of 128



                                                                  Page 83

1                                 P. DELANEY
2                         So you see on page 2 of the
3       document it actually shows that he was
4       keyed out at 12:28, out of the institution.
5                   Q.    Specifically let's go to 373.
6       What information is contained on this
7       particular page?
8                   A.    Which page?
9                   Q.    373.
10                  A.    Which page of 373?
11                  Q.    No, it's US_373.              I guess
12      that's --
13                  A.    373.    I see it.            Okay.   So that
14      would be page 2 and that was the
15      transaction of your client being keyed out
16      to the local hospital.
17                  Q.    That's the officer that
18      actually keyed him out?
19                  A.    No, it's probably -- I want to
20      say that I did.           So after hours there's no
21      receiving and discharge, which is R&D, that
22      does all the movement from the institution.
23      So after the hours the lieutenant has to
24      key.         So after EMS got there, EMS left.                   I
25      made all the notifications to the captain

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 85 of 128



                                                                  Page 84

1                                 P. DELANEY
2       and the warden and everybody, and I
3       actually got back to my desk.                    That's when
4       he was keyed out of the institution at
5       12:28 or 0028.
6                   Q.   Did you create the entries that
7       are in this document?
8                   A.   I printed the entries.                So it
9       basically shows -- yes, I printed and
10      scanned and made the -- that's why it has
11      me as the reporting lieutenant on Section 1
12      or 372.
13                  Q.   Right.
14                  A.   Those are -- the Sentry
15      transactions are basically the computer
16      program that's used to track everything on
17      the inmate.         It tracks the inmates's
18      movement, the cell he was assigned, the bed
19      he's assigned, the locker he's assigned.
20      If he went to court, came back from court,
21      whose custody he belongs to, U.S.
22      Marshal's, Homeland Security, and basically
23      those are the Sentry transactions.
24                       Those are the codes on page
25      372, on PP 44, PP 41, PD15.                    That's -- PD

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 86 of 128



                                                                  Page 85

1                                 P. DELANEY
2       15 is the disciplinary history on the
3       inmate.          PP10 is his separation if he
4       separated from another inmate.                    Those are
5       the different transactions.                    Basically,
6       it's a packet that's printed any time an
7       inmate will leave the facility.
8                   Q.     Do you know if my particular
9       client was in any kind of protective
10      custody, Mr. Grant?
11                  A.     Not to my knowledge, and
12      there's no information here.
13                  Q.     Do you know whether or not he's
14      working with the United States Attorney's
15      Office for any reason?
16                  A.     Not to my knowledge, and there
17      is no information on this paperwork that's
18      here.
19                  Q.     Would you be made aware if you
20      had, let's say, a CW, cooperating witness,
21      or a confidential informant, someone that's
22      working with the United States government
23      in a criminal matter?
24                  A.     There is -- yes, the inmate
25      would be highlighted in Sentry and there

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 87 of 128



                                                                  Page 86

1                                 P. DELANEY
2       would be information here.                     It would be on
3       his 44, and there's no information on his
4       44 here.
5                   Q.   Do you know whether or not my
6       client -- I say my client.                     The decedent
7       Roberto Grant, do you know whether or not
8       he had any issues, like any kind of
9       arguments or beefs with any of the other
10      prisoners?
11                  A.   Not to my knowledge.
12                  Q.   Do you know whether or not he
13      had to be segregated from anyone or any of
14      the other prisoners for any reason?
15                  A.   It notes on his 44, which is
16      386 or whatever that he had, is a person
17      who enters if they have separation issue,
18      and that was entered on 5/6/2014.
19                  Q.   What does the entry state?
20                  A.   So Tyrone D. Hoyett was the
21      person he was separated from.                     But he was
22      removed 5/6.
23                  Q.   2014, a year earlier?
24                  A.   Yes.
25                  Q.   Do you know why he had to be

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 88 of 128



                                                                  Page 87

1                                 P. DELANEY
2       separated from that particular inmate?
3                   A.    No.
4                   Q.    Do you know whether or not it
5       was gang related?
6                   A.    No, there's no information on
7       it.         Basically at MCC, off the top of my
8       head, back then they probably had about --
9       they had a lot of inmates back in 2015.                          So
10      say they had eight hundred inmates.                       Out of
11      eight hundred inmates, five hundred of them
12      had separation.
13                  Q.    So this is pretty common?
14                  A.    Yes, and basic separations
15      usually would be somebody they testified
16      against or somebody that they're
17      cooperating against or any kind of other
18      information, and then that would be listed
19      as a separation.            To go into depth, that's
20      what unit team would know all the
21      information.
22                        Any other things that would be
23      what they call a highlighted inmate, which
24      he is not, and that's another story that
25      I'm very familiar with.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 89 of 128



                                                                  Page 88

1                                 P. DELANEY
2                   Q.    Do you know why -- is there any
3       information within this packet that
4       determines why he needed to be separated?
5                   A.    It just says that he has a
6       separation and that was current the day he
7       was there.         But it doesn't specifically
8       say.         It's not noted.        There's no
9       information.          The only information on the
10      notes that you see on 386, the notes say
11      that he pled guilty, that he interfered
12      with commerce.           But there is no -- usually
13      they would have information there where the
14      remarks are.
15                  Q.    What about 387, the next page,
16      does that clarify anything or no?
17                  A.    Just that he was separated from
18      the noise.         But it doesn't give the
19      information why.            Gang-wise, he doesn't
20      have there's no SPG assigned.                    That's the
21      assignment they give to a gang member.
22                  Q.    Let's go to the next packet of
23      documents, 393 through 418.                    I believe your
24      attorney e-mailed this to you already.
25      It's entitled Section 3.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 90 of 128



                                                                  Page 89

1                                   P. DELANEY
2                   A.      This is a file that is -- I'm
3       sorry.           This is in the same document?
4                   Q.      No, this is US_393 through 418.
5                   A.      Okay.    That's the last one that
6       was sent to me?
7                           MR. ISSACHAROFF:             Yes, that's
8                    the third one.         It's -- the file name
9                    is US_00393 redacted.
10                  A.      Yes.    These were the memos.
11                  Q.      I'd like you to review this set
12      of documents, and when you're done
13      reviewing them, please just let me know.
14                  A.      Okay.
15                  Q.      Are you familiar with this set
16      of documents?
17                  A.      Yes.    They were all the
18      documents -- most of the documents that
19      were scanned for the 583.
20                  Q.      Were these documents created in
21      the normal ordinary course and scope of the
22      operations at MCC?
23                  A.      The memorandums or normal
24      course of operation, see attached to the
25      583 and then the stuff with -- prior to

                                    Diamond Reporting
     877.624.3287                   A Veritext Company            www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 91 of 128



                                                                  Page 90

1                                 P. DELANEY
2       with the investigation, it looks like
3       Officer Kearns sending information to
4       myself, Gonzales and Jeff Sewell, who was
5       the SIS lieutenant at the time, about
6       ongoing problems on his unit.
7                   Q.   What type of ongoing problems
8       with there?
9                   A.   He's talking about the way that
10      they're bringing it in.
11                  Q.   Do you know if officer Kearns
12      had a specific issue with my client with
13      Mr. Grant?
14                  A.   Not to my knowledge, no.
15                  Q.   Did he ever report that he had
16      a specific issue with Mr. Grant?
17                  A.   Not to my knowledge.
18                  Q.   Do you know whether or not he
19      was ever accused of being involved in some
20      way with Mr. Grant's death?
21                  A.   No, not to my knowledge.
22                  Q.   You note on US_396 -- just go
23      to that page.          I think it's the fourth page
24      in the packet.
25                  A.   Okay.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 92 of 128



                                                                  Page 91

1                                  P. DELANEY
2                   Q.       This is --
3                   A.       From Trejava.
4                   Q.       He mentions that it smelled os
5       smoking material.             Do you know anything
6       about that?
7                   A.       That was his observation at the
8       time.
9                   Q.       Did you smell any smoke when
10      you were there?
11                  A.       Not -- the bad thing about me,
12      whatever, is A, I was smoker back then.                          I
13      don't smoke anymore, and a lot of times
14      when I was working -- inmates smoke.                        They
15      smoke tobacco.            They smoke everything else,
16      and you couldn't tell the different between
17      what they were smoking and not smoking.
18                  Q.       That was a good thing that you
19      quit.            Congratulations.
20                  A.       Thank you.
21                  Q.       You're welcome.
22                  A.       You know, what I'm basically
23      saying is as a smoker or whatever back
24      then, stuff like that, I wouldn't pick up
25      on some of the smells that officers that

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 93 of 128



                                                                  Page 92

1                                 P. DELANEY
2       didn't smoke would immediately smell.                        Like
3       you lose that taste and you lose that smell
4       of smoke or whatever when you're a smoker.
5                   Q.   I see.       Do you believe that --
6       have you ever smelled K2?                  Do you know what
7       it smells like?
8                   A.   Yes.     It's very hard to
9       describe, because there's so many different
10      variations of it.             A lot of times it just
11      smells like burnt paper, a harsh smell of
12      burning paper, and that's because a lot of
13      times it's K2 liquid that's sprayed on
14      paper and they just smoke it.
15                       When it's the leafy kind of K2
16      and they're smoking it, it smells a little
17      like marijuana but more like a burnt paper
18      or smoking a cigarette.                 But again, I was a
19      smoker back then, so I had trouble
20      deciphering between if they were smoking a
21      cigarette or smoking K2.
22                  Q.   Do you believe that, I guess
23      the either use or distribution of K2 in
24      that particular housing area had anything
25      to do with the death of my client?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 94 of 128



                                                                  Page 93

1                                  P. DELANEY
2                   A.      No.   It's hard to -- hard to
3       say I mean, other than everything like
4       hearsay in the investigation and looking at
5       these memos now and stuff like that because
6       of all the stuff that was going on in the
7       institution as a whole or was it just that
8       unit.
9                   Q.      Did you find that overall --
10                  A.      It was rampant.
11                  Q.      I'm sorry.      Finish what you
12      were going to say.
13                  A.      K2 was rampant through the
14      whole institution.
15                  Q.      Did you find that during this
16      time period there was an uptick in violent
17      episodes or confrontations between
18      prisoners at the institution because of K2?
19                  A.      Most of the confrontations due
20      to K2 was because of the person being high
21      on K2.           It wasn't usually between the
22      inmates.           It was inmates were getting
23      locked down and they felt that the -- you
24      know, you have model inmates that just want
25      to do their time or whatever and not be in

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 95 of 128



                                                                  Page 94

1                                 P. DELANEY
2       -- what do you call it, hindered by all the
3       drug use and the inmates going off.                       So
4       when you had an inmate that was under the
5       influence, his cell mate or other inmates
6       other tried to hide them or keep them under
7       control and hide them fast, because they
8       knew that if we found them it would be
9       investigated and the unit would be locked
10      down for several days while we came to the
11      bottom of it.
12                  Q.   Do you know whether or not my
13      client got in trouble for either possession
14      or dealing K2 to other prisoners in the
15      past?
16                  A.   Not to my knowledge.               I mean,
17      his Sentry work says that he had been in
18      possession of other items and stuff like
19      that, but it's not specific, and he had
20      some minor run-ins with staff or whatever.
21      But his disciplinary history was pretty
22      clean for an inmate, to look at the
23      disciplinary paperwork.                 That's on the
24      previous document we were looking at.
25                  Q.   Let's talk about your

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 96 of 128



                                                                  Page 95

1                                 P. DELANEY
2       statements to the FBI.                Aside from the FBI,
3       did you give statements about -- and prison
4       officials, did you give statements to any
5       other law enforcement entity?
6                   A.   No, it was just the FBI and the
7       AUSA.
8                   Q.   Can you tell me what you stated
9       to the FBI?
10                  A.   Basically exactly how I
11      responded to -- they only wanted to know
12      the response on how I responded to the
13      incident.        Like I was the witness of that
14      particular -- they talked to everybody --
15      so Kearns was the initial, because he was
16      the first person on scene with -- mentioned
17      in one of the memos, who is the second
18      officer that started to do compressions.
19                  Q.   Do you know if Officer
20      Kearns -- go on?
21                  A.   It was Officer Kearns -- I
22      forget -- George Stopolopoulos.
23                  Q.   Do you know if Officer Kearns
24      was ever accused of assaulting an inmate or
25      using any kind of physical force or

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 97 of 128



                                                                  Page 96

1                                  P. DELANEY
2       restraints against an inmate prior to the
3       incident with my client?
4                   A.       I don't recall.            He was a quiet
5       officer and a senior officer.                      He had been
6       an officer for a while.                  But I don't recall
7       any -- other than he was, as you see him
8       from those e-mails that he sent to us, once
9       that incident happened or prior to that
10      incident, because again, K2 was rampant in
11      the institution, that any time he got
12      information from other inmate he posted it
13      to the lieutenant so we can pass on to SIS
14      to look into, investigate.
15                  Q.       Do you recall anything else
16      that you may have said to the FBI on your
17      302 regarding this incident?
18                  A.       On the 302?
19                           MR. ISSACHAROFF:            Objection to
20                   form.     I don't think he ever said
21                   that there was a 302 necessarily.
22                  A.       No.
23                  Q.       That's fine.        Fair enough.
24                           Do you recall any other things
25      that you may have said to the FBI regarding

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 98 of 128



                                                                  Page 97

1                                 P. DELANEY
2       this incident?
3                   A.   Other than my response and
4       again, like I've talked -- told you in
5       reference to the -- what the hearsay was,
6       because I wasn't involved.                     They asked the
7       exact same thing was the inmate wet, was
8       the inmate -- did you see any marks on him
9       or stuff, and basically same questioning as
10      you're doing.          But I, again, don't remember
11      or recall and that was sooner after the
12      incident, several months after the
13      incident.
14                  Q.   You gave them basically the
15      same response as you've given me today --
16      given us today; is that correct?
17                  A.   Correct, or again stated that
18      it was hearsay or what heard after the
19      fact, I wasn't privy to.
20                  Q.   Was the United States attorney
21      present at the time that he gave these
22      statements?
23                  A.   Yes, because they were -- I
24      don't know, off the top of my head, I don't
25      remember the capacity were they basically

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 99 of 128



                                                                  Page 98

1                                 P. DELANEY
2       in a fact-finding mission or whatever it
3       was.
4                   Q.     How many agents were there at
5       the time of the hearing statement?
6                   A.     Just the one agent who's
7       assigned to the institution.
8                   Q.     The same agent, have you had
9       prior dealings with?
10                  A.     Yes.
11                  Q.     Prior to the incident, did you
12      ever meet this AUSA before?
13                  A.     No, that was my first time
14      meeting that AUSA.
15                  Q.     Was it a male or female?
16                  A.     There were two AUSAs there.
17                  Q.     Were they both male?             Both
18      female?          One of each?       Do you recall?
19                  A.     Male and female.
20                  Q.     If I told you the name Jason
21      Randanzo, was that the FBI agent that was
22      in charge?
23                  A.     Yes, that's the agent that was
24      assigned to the institution at the time.                            I
25      knew him as just Jason.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company               www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 100 of 128



                                                                  Page 99

1                                  P. DELANEY
2                   Q.    Did you guy socialize outside
3       of work?
4                   A.    No, I only -- that was actually
5       maybe the second time I had met him.                        Other
6       times was all through phone and faxes and
7       e-mails.
8                   Q.    Where did you do this
9       interview?
10                  A.    At the AUSA's office right next
11      door to MCC.
12                  Q.    Were you represented by counsel
13      at that time?
14                  A.    No.
15                  Q.    You just went in there by
16      yourself?
17                  A.    Yes.
18                  Q.    Were you ever advised to have
19      counsel present?
20                  A.    No.
21                        MR. LAUFER:          I don't think I
22                   have anything further, Lucas, for DHO
23                   Delaney.    I think I'm to going to
24                   probably make a motion to unseal the
25                   grand jury minutes involving my

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 101 of 128



                                                                  Page 100

1                                  P. DELANEY
2                   client's death here.                But other than
3                   that, I think we're done for today
4                   for the time being, unless something
5                   new comes up and I need to recall
6                   this witness.
7                           MR. ISSACHAROFF:             Okay.     I just
8                   want to check in my notes.                   I think
9                   we have -- I gave you the Bates
10                  numbers for what I believe the color
11                  photos that we discussed are, at 284
12                  to 286.     Then you want me to look
13                  into whether we've produced the Tru
14                  Scope log for that evening.
15                          MR. LAUFER:        Right.
16                          MR. ISSACHAROFF:             Was there
17                  anything else?
18                          MR. LAUFER:        No, other than the
19                  grand jury minutes.             You want to just
20                  consent with me now to unseal those?
21                          MR. ISSACHAROFF:             Look,
22                  honestly, there's so little there
23                  that I will discuss it internally.
24                  But we will have to follow up on
25                  that.

                                   Diamond Reporting
     877.624.3287                  A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 102 of 128



                                                                 Page 101

1                                  P. DELANEY
2                            MR. LAUFER:       That's fine.         I
3                    just want to know where the FBI was
4                    going with this, you know, in terms
5                    us -- the attorney's office was going
6                    with this -- you know, where the
7                    United States Attorney's Office was
8                    going with this in terms of potential
9                    criminal prosection.               I just want
10                   know what their theories were and who
11                   they may have suspected may have been
12                   involved in my client's murder.
13                           MR. ISSACHAROFF:            Yes.   That's
14                   obviously a pretty core criminal
15                   investigation.        But we'll talk about
16                   that.     We can touch base on that.
17                           MR. LAUFER:       All right.        DHO
18                   Delaney, thank you very much for your
19                   attendance here today.               I will get --
20                   even though I am not required to, I
21                   will do a courtesy and get a copy of
22                   the transcript over to your attorney
23                   and you can review it with him.
24                  Q.       Do you have any questions
25      before we end?

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 103 of 128



                                                                 Page 102

1                                   P. DELANEY
2                   A.       No.   No questions.
3                            MR. LAUFER:       Thank you.
4                            (Whereupon, at 12:30 P.M., the
5                    Examination of this witness was
6                    concluded.)
7
8                        °            °             °            °
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                   Diamond Reporting
     877.624.3287                  A Veritext Company                www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 104 of 128



                                                                 Page 103

1                                  P. DELANEY
2                        D E C L A R A T I O N
3
4                   I hereby certify that having been
5       first duly sworn to testify to the truth, I
6       gave the above testimony.
7
8                   I FURTHER CERTIFY that the foregoing
9       transcript is a true and correct transcript
10      of the testimony given by me at the time
11      and place specified hereinbefore.
12
13
14
                              _________________________
15                                      PATRICK DELANEY
16
17
18      Subscribed and sworn to before me
19      this _____ day of ________________ 20___.
20
21
        _________________________
22             NOTARY PUBLIC
23
24
25

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 105 of 128



                                                                 Page 104

1                                  P. DELANEY
2                             E X H I B I T S
3
4       PLAINTIFF EXHIBITS
5
6       EXHIBIT          EXHIBIT                                 PAGE
7       NUMBER           DESCRIPTION
8       Exh 1            Form 583                                4
9
10                  (Exhibits retained by Counsel.)
11
12                            I N D E X
13
14      EXAMINATION BY                                           PAGE
15      MR. LAUFER                                               4
16
17           INFORMATION AND/OR DOCUMENTS REQUESTED
18      INFORMATION AND/OR DOCUMENTS                             PAGE
19      Electronic log                                           47
20      Photos in color form                                     75
21
22                  QUESTIONS MARKED FOR RULINGS
23      PAGE LINE QUESTION
24      61          16   Did you ever testify before a
25      grand jury in relation to this?

                                   Diamond Reporting
     877.624.3287                  A Veritext Company                www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 106 of 128



                                                                 Page 105

1                                  P. DELANEY
2                       C E R T I F I C A T E
3
4       STATE OF NEW YORK                    )
                                             :    SS.:
5       COUNTY OF QUEENS                     )
6
7                   I, EPHRAIM JACOBSON, a Notary Public
8       for and within the State of New York, do
9       hereby certify:
10                  That the witness whose examination is
11      hereinbefore set forth was duly sworn and
12      that such examination is a true record of
13      the testimony given by that witness.
14                  I further certify that I am not
15      related to any of the parties to this
16      action by blood or by marriage and that I
17      am in no way interested in the outcome of
18      this matter.
19                  IN WITNESS WHEREOF, I have hereunto
20      set my hand this 22nd day of July 2020.
21
22
23                                 <%5872,Signature%>
                                      EPHRAIM JACOBSON
24
25

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 107 of 128



                                                                       Page 106

1                                     ERRATA SHEET
                            VERITEXT/NEW YORK REPORTING, LLC
2
           CASE NAME: Williams v. United States Of America Et Al
3          DATE OF DEPOSITION: 7/7/2020
           WITNESSES’ NAME: Officer Patrick Delaney
4
5           PAGE   LINE (S)        CHANGE                REASON
           ____|________|__________________________|________________________
6
           ____|________|__________________________|________________________
7
           ____|________|__________________________|________________________
8
           ____|________|__________________________|________________________
9
           ____|________|__________________________|________________________
10
           ____|________|__________________________|________________________
11
           ____|________|__________________________|________________________
12
           ____|________|__________________________|________________________
13
           ____|________|__________________________|________________________
14
           ____|________|__________________________|________________________
15
           ____|________|__________________________|________________________
16
           ____|________|__________________________|________________________
17
           ____|________|__________________________|________________________
18
           ____|________|__________________________|________________________
19
           ____|________|__________________________|________________________
20
21                                                 ______________________________
                                                  Officer Patrick Delaney
22         SUBSCRIBED AND SWORN TO BEFORE ME
           THIS ____ DAY OF ____________, 20__.
23
24
           _____________________                        _______________________
25         (NOTARY PUBLIC)                              MY COMMISSION EXPIRES:

                                   Diamond Reporting
     877.624.3287                  A Veritext Company                 www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 108 of 128


[& - additional]                                                              Page 1

          &                  2            373 81:5,7 83:5,9               7
 & 3:17             2 25:20 83:2,14         83:10,11,13          7 1:11
                    20 103:19 106:22      386 86:16 88:10        7/7/2020 106:3
          0
                    2000 11:3,4 12:11     387 88:15              75 104:20
 0028 84:5                                389 80:25 82:9
                      13:9,11 18:20                                        8
 00393 89:9                               390 54:2,9,11
                    2001 8:11,20 10:20
 00394 8:6                                392 54:2,11            8 45:10
                      13:10 15:15
          1                               393 88:23 89:4         80 4:12
                    2005 47:14,16
                                          396 90:22              83 54:3
 1 3:17 25:19 45:8  2007 14:14 16:15
                                          3:00 46:18             86 2:10
   54:4 55:18 81:10   16:20 17:7,19,21
   84:11 104:8        17:23 18:20 21:21   3rd 2:10                         9
 10007 2:11         2009 18:20 21:21               4             9 17:6 46:21
 10018 2:5            21:23,24            4 45:9 104:8,15        9/11 8:18,19
 10:00 1:12 35:16   2014 30:21 47:20      40 28:10               9:00 53:5
   36:14,17           86:23               40th 2:5               9:30 36:13 46:21
 11 18:22 23:2,11   2015 20:19 21:19      41 84:25                         a
   25:2,15 31:17,22   25:3 28:16 29:2     418 88:23 89:4         a.m. 1:12 38:22
   31:25 32:13 38:3   30:21 44:21 46:25   44 84:25 86:3,4,15     abc 68:9
   53:8               47:17,18,19,20      47 104:19              ability 68:5
 11232 4:13           50:7 52:12 87:9     4:00 46:19             able 33:14 34:23
 11691 1:21         2016 5:24,24                   5               42:6 68:10
 11:00 24:13        2017 9:22
                                          5 45:8                 academy 8:15,17
 11:38 82:3         2018 9:22
                                          5/6 86:22                8:18,19,22,25 14:3
 11:40 23:24 38:21 2019 5:25
                                          5/6/2014 86:18           14:18,22,23,25
 11:41 81:25        2020 1:11 105:20
                                          500 28:10                15:7,19,21,23 16:2
 12 38:2,2,3 46:18  22nd 105:20
                                          525 1:20                 16:5,6,8
 12:15 45:19        264 2:5
                                          583 7:21 39:17         access 33:10 35:6
 12:28 83:4 84:5    284 77:16 100:11
                                            53:24 54:16 56:9       42:7
 12:30 102:4        286 77:16 100:12
                                            72:13 73:2,8,14,19   accounted 35:20
 12:33 73:23        29th 4:12
                                            77:4 89:19,25        accused 28:22
 12:50 45:20                 3              104:8                  62:11 90:19 95:24
 15 85:2
                    3 45:8 74:13 88:25    583s 74:8              act 24:7
 16 104:24
                    302 60:14 96:17,18    5872 105:23            action 105:16
 17cv06779 1:6
                      96:21               5:00 46:19             activities 74:18
 18813 74:15
                    304 77:20 78:6                 6             activity 53:10
 18876 74:17
                    305 77:21 78:6                               actual 38:13,15
 19 21:10                                 6 45:9 56:9
                    360 34:15                                      56:10,17 57:15,22
 1990 10:10 11:3,10                       604 2:5
                    372 80:25 81:9                                 59:7 74:16
   12:2                                   61 104:24
                      82:9 84:12,25                              add 5:8
 1996 11:4,10 12:2                        6:00 53:6              additional 14:8
   12:11
                               Diamond Reporting
 877.624.3287                  A Veritext Company                   www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 109 of 128


[address - basically]                                                             Page 2

 address 4:11 6:5       announcement           aspects 19:20,20      ausa's 99:10
 administer 3:11          22:22                  40:12               ausas 98:16
 administering          announces 22:23        assault 54:21,23      authority 50:5
   9:21                 answer 6:25 61:21      assaulting 54:22      authorized 3:11
 administrative 6:3       62:9 70:23             54:22 95:24         automatic 43:17
 advised 99:18          anybody 19:11          assert 78:19          available 67:20
 aed 43:16,21,24,25     anymore 24:12          assessment 68:17        73:15
   51:3 56:12 68:20       91:13                assessments 73:11     aw 20:13
   68:20                anyway 31:15           assigned 14:25        aware 24:2 85:19
 aeds 57:12             apart 27:9,11            15:3 27:23 63:13             b
 afternoon 46:20        apologies 81:4           84:18,19,19 88:20
                                                                     b 104:2
 agent 63:12 76:15      appearance 28:9          98:7,24
                                                                     back 8:15 10:19
   98:6,8,21,23         appeared 71:6,8        assignment 14:4
                                                                       15:9 16:9 22:8
 agents 98:4            approximately            28:19 88:21
                                                                       25:2 28:15 29:22
 agree 5:9 64:15          8:13 21:25 38:18     assistance 22:17
                                                                       30:23 37:4 47:14
 agreed 3:5,20            38:21                  22:23
                                                                       52:23 70:10,14
 aid 9:5,9,19 10:2      april 20:18            assistant 20:15
                                                                       72:13 77:15 81:24
   11:18,20 12:3,5,25   area 27:5 29:14        assume 32:10
                                                                       82:6 84:3,20 87:8
   14:9,10 20:20          32:2,13,21,22 33:2   assumed 36:16
                                                                       87:9 91:12,23
   21:2 50:3 63:23        33:5,7,13,16 34:5    assuming 30:8
                                                                       92:19
   64:3 67:3              34:9 38:9 46:12      attached 22:19
                                                                     bad 47:18 91:11
 aimed 38:6               47:8 57:23 64:5        79:14 89:24
                                                                     baird 72:10
 airport 11:14            79:24 92:24          attachments 74:5
                                                                     balances 59:13
 airway 10:2 63:23      areas 26:10,11         attempt 54:24
                                                                     bank 28:23
   67:15 68:8             64:3 77:4            attempted 44:17
                                                                     bar 34:20
 al 1:8 2:10 106:2      arguments 52:9           54:23 66:22
                                                                     bars 34:19 35:3
 alarm 22:18,18           86:9                 attempts 44:16
                                                                       36:6
   23:5 39:11 41:23     arm 63:2               attend 8:21 40:6
                                                                     base 101:16
   50:21                arrest 9:16 12:8       attendance 101:19
                                                                     based 43:4,5,7
 alarms 13:23           arrested 62:14         attention 37:15
                                                                     basic 9:2,9,19,25
 alive 52:6             arrival 43:11            79:24 80:23
                                                                       9:25 11:20 12:5
 allowed 36:19          arrived 10:3,4         attorney 2:8 6:9
                                                                       12:16 14:10 15:17
 ambulance 49:23          21:4 30:6 42:3,14      80:24 88:24 97:20
                                                                       16:4 31:7 50:3,3,4
   57:16,22 58:2          42:19 43:12 71:17      101:22
                                                                       63:23 64:3 87:14
 america 1:8,16           72:2                 attorney's 85:14
                                                                     basically 12:14
   2:10 106:2           arrives 50:5             101:5,7
                                                                       13:19 15:18,23,24
 analyzed 44:3          arriving 42:3          attorneys 2:4,9
                                                                       16:3 18:2,7,13
 andrew 2:4,6 6:9       aside 95:2             ausa 60:12,19
                                                                       19:6,22 25:7 28:8
 ankle 64:8             asked 97:6               61:11 63:16 95:7
                                                                       32:20 35:18 36:12
 announce 37:5          asking 7:3               98:12,14
                                                                       40:11 41:4 45:15
                                                                       45:24 51:5 56:3
                                   Diamond Reporting
 877.624.3287                      A Veritext Company                   www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 110 of 128


[basically - client]                                                            Page 3

   63:22 69:16 71:10   bop 4:25 8:10,12      calling 47:10           106:5
   73:19 82:14,19,20     10:11,14,17,20      camera 32:19,24       changed 24:13,16
   84:9,15,22 85:5       13:10,13 14:2         38:6 74:25          changes 24:2
   87:7 91:22 95:10      37:10 40:21 63:19   cameras 50:23           76:19
   97:9,14,25          bottom 62:19          capable 35:13         changing 24:5
 basis 80:8              94:11               capacity 53:14        charge 18:3,13
 bates 8:5 81:9        break 81:19,22          97:25                 19:8 20:12 51:5
   100:9               breathing 51:20       capt 7:25               98:22
 bathroom 25:12          63:23,25 67:16      captain 5:21,23       check 18:12 30:8
   25:13                 68:8                  7:23 19:16 20:10      51:17 63:24 77:4
 bay 32:2              briefly 8:25            20:14 73:5 83:25      100:8
 bed 36:25 49:3,5      bringing 90:10        capture 38:8,10       checked 30:12
   84:18               broken 65:25          card 35:7               43:13,13,14
 beds 27:6,8,10,13     brooklyn 4:12         cardiac 9:16 12:8     checking 12:17
   36:23 37:4            14:5,7 25:23        cards 53:3              18:4 64:5,7 68:18
 beefs 86:9            brought 57:8,13       career 12:20 44:11    checks 18:10,11
 beginning 46:17         57:17               carotid 64:5 68:18      18:14 59:12
 behalf 76:14,17       bruise 65:10          case 1:6 13:6         child 30:3
 behavior 32:4,6       bruises 12:6            47:23 61:12 106:2   choked 66:18 67:5
 believe 6:11 21:18    bruising 64:19,20     cases 48:6              68:25 69:10
   23:22 49:10 53:25     65:2,6 67:6         catching 47:21        choking 67:11
   77:16 79:18 80:25   building 40:4         cause 43:8 58:23      cigarette 92:18,21
   88:23 92:5,22       bunk 27:6,8,9,13      caused 42:20          circuit 40:17
   100:10                28:17,24 42:18        58:22               circulation 63:24
 belong 28:12            56:16,18,21,22      ceased 13:11            64:2 68:9
 belongs 84:21         bunked 26:22          cell 53:5 84:18       citizen 71:20
 beneath 79:25         bunks 34:24 36:20       94:5                city 10:25
 big 25:11 30:22,23    bureau 41:6 58:18     cells 25:8 32:22      civil 1:19
 bit 21:16 81:3 82:8   burning 92:12         center 22:21 26:16    claim 78:15
 bits 69:12            burnt 92:11,17          26:18 33:13,19,20   clarification 7:2
 blank 23:13                     c             51:23               clarify 88:16
 bleeding 44:9                               centre 28:10          clean 94:22
                       c 2:2 4:2 103:2
   64:14 65:10                               century 5:6           cleared 36:14
                         105:2,2
 blood 64:18,25                              certain 30:19         client 21:12,12,18
                       call 19:11 23:2
   65:5 105:16                               certification 3:8       22:4,11 29:7
                         32:21 40:19 43:16
 blowing 47:20                               certify 103:4,8         31:19 32:15 37:16
                         57:12 75:11 82:19
 body 22:18 39:11                              105:9,14              39:19,20 55:10
                         87:23 94:2
   41:23 44:6                                chain 73:12,16          58:9 59:20 62:15
                       called 4:2 5:17
 bone 65:14,25                               chambers 2:10           63:10 68:24 69:10
                         22:16 39:10 43:16
 boom 30:22                                  change 23:15,16         70:3 74:10 75:9
                         47:3 59:21 60:11
                                               23:22,23 24:14        76:4 79:9 82:16
                         61:14 62:18 63:16
                                  Diamond Reporting
 877.624.3287                     A Veritext Company                  www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 111 of 128


[client - day]                                                                 Page 4

   83:15 85:9 86:6,6   complete 34:15       control 22:21 94:7    county 105:5
   90:12 92:25 94:13   completed 35:19      conversation 4:15     couple 12:16 21:9
   96:3                  82:18                71:9                  33:12 50:11 67:2
 client's 59:16        compressions         conversations         course 12:4 19:15
   100:2 101:12          95:18                40:25 41:2            55:13 79:19 89:21
 clock 45:16           computer 40:20       cool 81:22              89:24
 closed 40:17            74:7 84:15         cooperating 85:20     court 1:2 3:13
 closer 42:5           computers 33:10        87:17                 6:16 84:20,20
 closets 34:4          concerned 32:6       copies 82:24          courtesy 101:21
 clothing 64:10          72:2               copy 3:14,17 4:24     courthouse 28:10
 code 77:6             concluded 102:6        101:21                28:11
 codes 84:24           conclusion 59:19     core 101:14           cpr 9:9,10 14:10
 collapses 71:20,21    condition 39:19      corner 25:14            21:3,3 42:18
 collar 28:2,4         conduct 58:7,11        79:25                 44:20 50:4 64:2
 collect 73:9,10,11      77:6               correct 8:2 13:22       64:11 68:19,20
   73:12,16            confidential 85:21     15:3,11,17 16:23    cranny 48:4
 collected 72:17,25    confined 36:22         20:5 28:25 31:6     crayons 30:3
   73:13 74:3          confrontations         32:7,8 33:4 35:4    create 84:6
 collection 73:20        93:17,19             36:6,7 37:12,13     created 55:12
 color 75:12,15,17     confused 7:2           46:5 51:12,18         72:22 79:19 89:20
   75:23 77:17         congratulations        54:12 56:13 59:6    criminal 80:6
   100:10 104:20         6:4 91:19            59:6 64:21 65:5,7     85:23 101:9,14
 columbia 10:24        congregates 33:3       68:8 72:14,19,22    crowd 71:21
   11:7 12:12 13:9       33:6                 74:5 76:24 80:3,4   cs 17:6
   13:12               conjunction 33:16      80:10,19,20 97:16   current 88:6
 come 22:8 30:2        connected 26:12        97:17 103:9         currently 5:17
   37:20 63:2,3        consent 100:20       correction 16:25      custody 73:13,17
   68:23 70:7 71:12    consider 6:3         correctional 9:2        82:21 84:21 85:10
   81:24               considered 32:9        15:18 17:2 19:20    cut 67:13
 comes 23:13 76:22       67:25              corrections 15:25     cuts 12:5
   77:25 100:5         consist 67:4         correspondence        cw 85:20
 coming 23:18 42:4     consistent 68:25       40:23                         d
 commerce 88:12        contained 72:23      counsel 3:6,18
                                                                  d 3:2 4:2 86:20
 commission              74:4 83:6            4:14,17 47:6 75:7
                                                                    103:2 104:12
   106:25              contents 55:17,24      99:12,19 104:10
                                                                  date 1:11 54:5
 committed 28:23         56:2               count 35:19 36:13
                                                                    80:2 106:3
 common 32:21          context 55:16          36:14 37:4 42:8
                                                                  day 7:24 16:19,20
   57:23 87:13         continuation 9:10      46:14,16,21 51:19
                                                                    20:25,25 22:25
 companies 10:23       contraband 32:9        51:21,25 52:2,3
                                                                    23:9,11 35:24
 company 13:15,20      contributed 49:12    counted 35:20
                                                                    46:17,18 53:3
                         49:24                36:13 42:9
                                                                    56:7 63:15 67:19
                                 Diamond Reporting
 877.624.3287                    A Veritext Company                  www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 112 of 128


[day - drugs]                                                                      Page 5

   68:15 74:20 88:6        37:1 38:1 39:1        33:5,15 40:8 45:3      79:18 80:21,23
   103:19 105:20           40:1 41:1 42:1        55:16,24 92:9          81:2,12 82:9,12
   106:22                  43:1 44:1 45:1      described 42:15          83:3 84:7 89:3
 days 3:16 94:10           46:1 47:1 48:1      description 8:24         94:24
 dead 33:19,20             49:1 50:1 51:1        56:8 104:7           documentation
   60:3 73:23              52:1 53:1 54:1      design 25:22             7:14,17 49:9
 dealers 27:25             55:1 56:1 57:1      desk 84:3                60:22
 dealing 9:14,23           58:1 59:1 60:1      detain 40:16           documents 79:7
   57:25 94:14             61:1 62:1 63:1      detainees 28:6,7         88:23 89:12,16,18
 dealings 98:9             64:1 65:1 66:1      detectors 18:12          89:18,20 104:17
 death 41:14 43:9          67:1 68:1 69:1      determine 58:22          104:18
   44:12 48:14 49:12       70:1 71:1 72:1      determines 88:4        doing 11:19 12:17
   49:24 58:8,15,22        73:1 74:1 75:1      dho 5:19 6:5,8 8:9       13:22 18:3,14
   59:10,16 65:25          76:1 77:1 78:1,9      53:15 78:9,23          19:25 21:3 32:3
   69:10 73:25 90:20       78:24 79:1 80:1       80:22 81:11 82:10      42:18 45:7,21
   92:25 100:2             80:22 81:1,12         99:22 101:17           48:24 49:19,19
 deaths 60:25              82:1,10 83:1 84:1   died 62:19               68:20 69:15 74:23
 decedent 21:13            85:1 86:1 87:1      difference 30:23         97:10
   86:6                    88:1 89:1 90:1      different 24:16        dome 34:11
 deciphering 92:20         91:1 92:1 93:1        31:23 35:11 85:5     door 26:17 34:11
 decisions 19:10           94:1 95:1 96:1        91:16 92:9             99:11
 deemed 63:9               97:1 98:1 99:1,23   diploma 10:9           doors 34:20 43:19
 defendant 1:16            100:1 101:1,18      direction 38:12          57:11
   4:17                    102:1 103:1,15      disbursed 30:11        dorm 37:3 52:18
 defendants 1:9 2:9        104:1 105:1 106:3   discharge 83:21          52:20,22,24 53:20
 defibrillator 43:17       106:21              disciplinary 5:18      dormitory 25:6
 definitely 75:18        delaney's 4:16          6:2 17:15 85:2         53:8,19
 degree 41:2 47:9        demise 75:6             94:21,23             doubt 71:4
   75:8                  departed 82:17        discoverable 62:3      draw 23:12 37:15
 delaney 1:17 4:1        depending 33:23       discovering 39:18        79:23 80:22
   4:10 5:1,11,12 6:1    deploy 12:24          discuss 100:23         drawn 30:3
   6:5,8 7:1 8:1,9 9:1     20:20 21:2          discussed 100:11       drills 50:16
   10:1 11:1 12:1        deployed 56:12        distributing 48:13     drop 48:17
   13:1 14:1 15:1        depose 4:22           distribution 92:23     dropped 48:22
   16:1 17:1 18:1        deposed 7:8           district 1:2,2 2:9     dropping 49:11
   19:1 20:1 21:1        deposition 1:15       divided 45:16          drug 9:18,21
   22:1 23:1 24:1          3:8,9,14 5:3 7:15   doc 77:13                27:25 29:13,16
   25:1 26:1 27:1          80:19 106:3         doctor 73:24             30:5,15,25 31:17
   28:1 29:1 30:1        depth 87:19           document 8:5             94:3
   31:1 32:1 33:1        describe 9:7 12:14      54:15,17 78:12,17    drugs 29:19,24
   34:1 35:1 36:1          17:19 20:22 24:25     78:23 79:3,5,12,16     30:4,8 40:13,15

                                    Diamond Reporting
 877.624.3287                       A Veritext Company                   www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 113 of 128


[due - first]                                                                    Page 6

 due 93:19             engage 24:8 52:8      evidence 73:18,19     fashion 11:18
 duly 4:3 103:5          58:20,21            exact 56:9 97:7       fast 94:7
   105:11              engaging 53:9         exactly 95:10         faxes 99:6
 duplicate 56:10       enhancements          examination 4:6       fbi 59:12,14,19,21
 duties 12:15 17:17      18:8                  102:5 104:14           60:7,11,19 61:2,4
   19:3 50:13          enter 8:15 34:5         105:10,12              62:25 63:9 66:12
 dvrs 40:19              35:5 42:10 46:22    examined 4:5             74:2 76:3,5 77:2
           e             51:10 80:2          exceed 45:11             95:2,2,6,9 96:16
                       entered 8:17,19       executive 19:6           96:25 98:21 101:3
 e 2:2,2 3:2,2 4:2,2
                         42:14 74:14,15,16   exh 104:8             federal 1:19 28:9
   33:11 80:24 88:24
                         86:18               exhibit 53:23 54:4    feed 4:16 5:5 6:19
   96:8 99:7 103:2
                       entering 12:18          104:6,6             feel 4:19 43:15
   104:2,12 105:2,2
                       enters 34:11 86:17    exhibits 8:7 104:4    feet 27:11
 earlier 80:23
                       entire 34:15            104:10              felt 93:23
   86:23
                       entirety 81:13        exists 61:23          female 98:15,18
 education 10:6
                       entitled 88:25        exits 51:2               98:19
 effect 3:12,15
                       entity 95:5           expand 6:24           fight 52:22 54:23
 eight 87:10,11
                       entrances 34:18       experience 10:12      fighting 24:8
 eighty 25:24,25
                       entries 84:6,8          24:6 43:7,11        fights 39:21 40:15
 either 32:3 46:21
                       entry 86:19           expires 106:25           52:8
   59:18 60:19 64:9
                       ephraim 1:21          extent 61:22          figure 45:5
   67:19 92:23 94:13
                         105:7,23            extinguisher 51:4     file 77:24 81:7
 electronic 46:23
                       episodes 93:17        extinguishers            89:2,8
   47:2,8 104:19
                       epo 50:13,16            13:16               filing 3:7
 electronically
                       errata 106:1                     f          fill 55:4,6 76:14
   68:21
                       escape 54:23                                   79:7,11
 elevator 57:13                              f 3:2 105:2
                       escorted 48:10                              filled 25:10 49:9
 elevators 43:18                             facilities 25:13
                       especially 24:20                               55:6,9 76:10 79:3
 emergency 13:5                              facility 27:20 61:2
                       esq 2:6,11                                  fills 76:17
   23:2 39:10,13                               62:20 85:7
                       essentially 20:8                            find 5:6 24:6 47:15
   50:2,2,7,14,19                            facing 26:13
                       et 1:8 2:10 106:2                              58:23 93:9,15
   51:6 68:7 73:24                           fact 4:20 5:11
                       evening 35:16                               finding 98:2
 employer 11:22                                19:12 97:19 98:2
                         39:21 40:2 41:10                          fine 6:7,25 60:17
 employment 10:16                            factor 48:14
                         41:22 47:9 51:7                              81:21 96:23 101:2
   10:20 14:2                                faint 43:23
                         100:14                                    finish 93:11
 ems 10:3 49:21                              fair 68:13 69:7
                       event 22:10                                 fire 13:14,15,16,17
   60:2 83:24,24                               96:23
                       events 22:3                                    13:23,23 50:22
 enclosed 34:9                               familiar 54:14
                       everybody 52:2                                 51:4 54:24
 ended 30:20                                   76:9 79:2,4 87:25
                         84:2 95:14                                first 4:3 6:15 8:10
 enforcement                                   89:15
                       everybody's 19:16                              9:4,9,19,25 11:18
   10:13 95:5                                far 1:20 27:9
                                                                      11:20 12:3,5,16,25
                                               34:24
                                  Diamond Reporting
 877.624.3287                     A Veritext Company                  www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 114 of 128


[first - head]                                                                  Page 7

   13:5,13 14:3,9,10   four 33:12 37:12      go 15:23 16:5,6,7     great 81:24
   14:18 15:9 16:4,6     48:5 53:3 81:2        16:14 17:2 22:6     grill 36:6 46:4,7
   16:12 20:17,20      fourth 20:15 90:23      25:18 26:4,5          51:16,18,23,24
   21:2 37:14,17       fraud 28:23             35:22 45:21,22      grills 34:19 35:2
   42:14 44:2 50:3     front 31:14 32:22       52:3,23 53:15,16    gs 18:22
   53:23 63:23 64:3      32:23 35:3 46:3       72:4 78:9 82:19     guess 38:7 58:20
   67:3,25 68:4,17       49:21 54:7            83:5 87:19 88:22      78:15 83:11 92:22
   70:18 72:20 74:24   full 44:19              90:22 95:20         guidance 19:18
   81:8 95:16 98:13    functioning 79:20     goes 82:20            guilty 88:11
   103:5               further 3:20 61:5     goggle 71:22          gurney 48:19
 five 26:4,5 48:6        99:22 103:8         going 8:8 10:15         56:17,18,25 57:2
   58:3 81:22 87:11      105:14                15:6 18:6 22:18       57:15
 flash 46:6 51:15      future 5:4              33:24 38:11 43:25   guy 99:2
 flat 24:20                     g              45:9 48:3 53:23     gymnasium 72:7
 flesh 51:20                                   61:18,19,24 62:8             h
                       gain 42:6
 floor 2:10 42:4                               69:4 71:22 75:10
                       gang 87:5 88:19                             h 104:2
   56:19,21,22,25                              77:14,15,20 79:23
                         88:21                                     half 34:10 45:17
   57:19                                       80:22 93:6,12
                       gene 66:3,5                                 hallway 57:10
 floors 42:6                                   94:3 99:23 101:4
                       general 10:17                               hand 30:12 34:6
 flunked 16:8                                  101:5,8
                         11:10 38:12                                 34:12 79:25
 fob 49:25                                   gonzales 90:4
                       generated 56:5                                105:20
 fold 70:10                                  good 5:12 6:8 82:2
                       george 95:22                                handcuffed 62:25
 follow 28:15 30:10                            91:18
                       georgia 8:23 15:10                          handful 58:6
   58:15 100:24                              government 85:22
                       gestures 6:20                               handle 15:25
 following 45:8                              grab 74:25
                       getting 50:12                               hands 15:19
 follows 4:5                                 grade 17:19 18:18
                         52:14 93:22                               hang 66:23
 force 3:15 95:25                              18:19
                       giant 25:11 30:22                           hanging 57:10
 foregoing 103:8                             graduated 10:18
                       give 8:24 11:22                               66:2
 forget 95:22                                grand 61:17,21
                         16:12 19:18 21:7                          happened 8:18
 form 3:21 6:22                                62:2,5 99:25
                         60:12 63:16 88:18                           29:21 41:9 65:24
   53:24 54:3 64:14                            100:19 104:25
                         88:21 95:3,4                                67:19 96:9
   64:21,23 70:22                            grant 21:13 22:4
                       given 35:14 97:15                           happening 29:21
   75:12,15,17,23                              22:11,15 41:10,22
                         97:16 103:10                              happens 55:3
   76:10,17,24 77:8                            48:18 55:10 56:12
                         105:13                                    hard 92:8 93:2,2
   79:4 96:20 104:8                            58:9 62:11,15
                       gives 73:5                                  harsh 92:11
   104:20                                      74:22 80:16,17
                       giving 9:4 60:21                            hats 50:11
 forth 105:11                                  85:10 86:7 90:13
                         60:22                                     head 21:8 22:13
 forty 45:11 81:2                              90:16
                       glue 65:2                                     23:7 25:16 26:23
 forward 16:14                               grant's 41:14 43:9
                       glynco 8:23 15:10                             39:4 44:15 49:8
 found 12:8 42:15                              44:6 48:12 65:11
                         15:12                                       50:9 56:23 57:8
   49:16 94:8                                  90:20
                                                                     58:18 60:8,16
                                  Diamond Reporting
 877.624.3287                     A Veritext Company                  www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 115 of 128


[head - institution]                                                             Page 8

   64:25 69:24 87:8    honor 52:17 53:20        66:18,19 67:9         42:15 43:14,22,22
   97:24               horseplay 24:8           73:3,5,21 76:4        44:12,20 46:12,14
 hear 48:21 69:9          39:22                 79:8 95:13 96:3,9     52:21 54:22,25
 heard 41:11 42:25     hospital 10:25           96:10,17 97:2,12      57:19 58:5,16
   49:2 69:12 97:18       11:5,8,21 12:22       97:13 98:11           59:11,25 60:2
 hearing 5:18 6:2         13:3 29:17 48:11    incidents 41:18         64:11 66:15,17
   65:16 98:5             58:2 60:4 75:6        54:19,20 65:17        69:14 75:2 80:7
 hearsay 41:12            82:21 83:16         include 9:4,14          80:10,14,15 82:20
   42:22 43:3,5        hours 20:25 51:7       including 70:12         84:17 85:3,4,7,24
   49:16 69:2,11          53:3 83:20,23       incorrectly 81:7        87:2,23 94:4,22
   93:4 97:5,18        house 52:16            indicated 78:13         95:24 96:2,12
 height 47:19          housing 25:8 27:5      indication 37:15        97:7,8
 held 1:19                29:4,15 33:8,19       37:17               inmates 20:4,5
 help 71:12               34:6 36:4 37:11     individual 56:11        24:19 25:24,25
 helping 12:25            37:18 44:24 47:8    individually 35:3       27:21 29:16 32:2
 hereinbefore             48:19 51:9 52:7     indoor 72:7             33:10,13 35:20
   103:11 105:11          53:4 92:24          influence 48:8          37:19 40:14,17
 hereunto 105:19       hoyett 86:20             55:2 94:5             42:11,24,25 44:18
 hicksville 1:20       huh 6:23               informant 85:21         44:25 45:5,23
 hide 94:6,7           hundred 27:2,3,4       information 6:12        47:15 48:7,23
 high 10:7,8,18           58:4 87:10,11,11      9:25 40:16,17         49:16 51:17 52:6
   24:23 27:17 93:20   hyoid 65:14,25           69:5 72:23,25         52:8,14,18,23 67:9
 higher 50:5                      i             73:20 74:4,17         69:13 70:18 71:2
 highest 10:5                                   82:23 83:6 85:12      71:2,10,16,16,24
                       idea 43:6,8
 highlighted 85:25                              85:17 86:2,3 87:6     72:3,4,9 87:9,10
                       identification 4:25
   87:23                                        87:18,21 88:3,9,9     87:11 91:14 93:22
                          53:22 54:5
 hindered 94:2                                  88:13,19 90:3         93:22,24 94:3,5
                       identifies 22:20
 hired 8:10,11                                  96:12 104:17,18     inmates's 84:17
                       identify 68:6
   10:11,17,19 13:10                          infrared 18:11        ins 94:20
                       identifying 63:20
   13:13 15:9                                 initial 56:5 71:11    inside 36:2,4
                          67:4
 history 10:16,21                               72:24 79:25 95:15   installation 13:20
                       illicit 32:4,6 70:11
   85:2 94:21                                 initially 15:9 71:5     13:23
                       images 38:9,10
 hit 39:11                                    initiated 71:13       instance 62:3
                       immediately 14:20
 hold 50:10,16                                  72:15                 66:21
                          33:22 92:2
   67:12                                      injuries 67:10        instances 29:3
                       in2001 8:16
 holding 69:17                                  68:24                 67:8,19
                       incident 7:23
 homeland 84:22                               injury 65:8 66:17     institution 9:11
                          21:10,11,17 22:24
 homicide 63:10                                 67:6,11               15:19 18:4,9,14,16
                          23:3,19,21 29:6
   80:7,9,14                                  inmate 18:5 31:15       19:7,9,14,17,21,25
                          31:18 32:14 37:16
 honestly 100:22                                35:21 37:21 38:3      24:22 25:6 31:21
                          53:25 56:6,8 59:9
                                                40:22 41:3 42:8       41:18,25 47:22
                          62:6 64:17 65:24
                                  Diamond Reporting
 877.624.3287                     A Veritext Company                   www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 116 of 128


[institution - knowledge]                                                       Page 9

   48:3,5 51:6 54:21   investigators 61:7    jersey 11:15,16         86:8 87:17 92:15
   55:3 57:11 59:10    investigatory         job 15:4                95:25
   63:13 72:12 76:16     40:11               jobs 10:22 11:9       kitchen 33:21,22
   83:4,22 84:4 93:7   involve 63:20         joe 71:20             knew 51:3 94:8
   93:14,18 96:11        80:15               joseph 66:3,5           98:25
   98:7,24             involved 41:16,17     judge 3:13 6:3        know 5:7 7:4
 institutional 35:19     41:19 44:13 58:25   july 1:11 5:24 8:11     16:10 20:10 23:14
 institutions 76:6       59:8,15,25 66:10      8:16 10:19 13:10      24:12 25:13 29:18
 instruct 61:20          69:5 70:15 73:17      15:15 105:20          31:2 32:16 36:25
   62:8                  73:19 90:19 97:6    junior 17:6,18          37:22 38:17,24
 instructions 72:4       101:12                18:18,19 19:23        39:6,12,14,19 41:9
 interactions 22:12    involvement 48:13     jury 61:17,21 62:2      42:20 45:9 47:7
 interested 105:17     involving 21:11         62:5 99:25 100:19     48:16 49:4,6,7,14
 interesting 25:4        22:4,10 29:6          104:25                49:18,23 52:9
   25:21                 31:18 32:14 37:16             k             54:17 58:19 59:14
 interfered 88:11        39:22 41:21 55:10                           59:18 60:6,11,15
                                             k 4:2
 internal 59:9           62:5 70:3 75:9                              60:24 62:10,13
                                             k2 9:24 47:15
 internally 100:23       76:4 79:8 99:25                             63:8,12 64:20
                                               48:13 70:12 92:6
 interview 99:9        issacharoff 2:11                              65:2,3,4,14,19,20
                                               92:13,15,21,23
 interviewed 63:14       5:9 8:3 47:12,16                            66:3,4,8,9,21
                                               93:13,18,20,21
 interviewing            61:18 62:7 64:22                            69:11 70:15 71:17
                                               94:14 96:10
   42:24                 70:21 75:13,24                              71:21,22 72:17,21
                                             kearns 23:9 39:2,7
 introduction            77:14,23 78:10                              75:9,18,19 76:13
                                               49:6 90:3,11
   40:14                 81:6,18,23 89:7                             77:25 78:8,22
                                               95:15,20,21,23
 intubating 49:21        96:19 100:7,16,21                           79:2 81:14,16
                                             keep 10:2 53:18
 investigate 61:5,8      101:13                                      82:12 85:8,13
                                               94:6
   61:13 96:14         issue 43:10 55:2                              86:5,7,12,25 87:4
                                             keeps 74:8
 investigated 94:9       86:17 90:12,16                              87:20 88:2 89:13
                                             kept 75:3
 investigating         issues 17:12,15                               90:11,18 91:5,22
                                             key 35:6,8,10,12
   40:10 41:14           31:16,21 39:20                              92:6 93:24 94:12
                                               83:24
 investigation           86:8                                        95:11,19,23 97:24
                                             keyed 82:24 83:4
   41:19 42:23 48:24   items 47:21 54:10                             101:3,4,6,10
                                               83:15,18 84:4
   59:15 63:3,4          94:18                                     knowledge 29:8
                                             keys 35:11 50:25
   66:10 69:3,6 70:6             j                                   39:24 44:10 49:13
                                             kicked 72:3
   70:16 77:5 80:6                                                   60:10 62:12,16
                       jacobson 1:21         kind 11:17 28:14
   90:2 93:4 101:15                                                  63:9,11 64:16
                         105:7,23              29:13 30:4,14
 investigations                                                      66:7,11 68:16
                       jail 15:21              32:5 39:21,21
   40:15 44:12                                                       79:13 85:11,16
                       jails 24:20             43:10 52:9 53:20
 investigative 41:4                                                  86:11 90:14,17,21
                       jason 98:20,25          55:2 59:19 62:23
   63:2 76:15                                                        94:16
                       jeff 90:4               63:5,6 65:9,10
                                               66:20 70:11 85:9
                                  Diamond Reporting
 877.624.3287                     A Veritext Company                  www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 117 of 128


[l - mechanisms]                                                                 Page 10

            l               73:2,7,14 74:19     longer 78:19          male 98:15,17,19
 l 3:2,2 4:2 103:2          76:16 83:23 84:11   look 34:17,21,23      man 20:9
 laid 57:19                 90:5 96:13            47:13 74:11 75:25   manhattan 16:18
 landmark 64:11          lieutenants 24:13        94:22 96:14         manning 34:14
 large 77:24             life 49:20 50:4          100:12,21            35:14
 laufer 2:4,6 4:7,14        67:22 71:13 74:23   looked 30:17,18       march 5:24 18:20
    6:9 47:6,18 53:21    lift 58:4                31:8,9,9 32:20       21:24
    61:24 75:7,16        light 46:6               39:15,16            marijuana 31:3
    77:12,19 78:5,21     lights 36:8,12,16      looking 22:8 40:11     92:17
    81:10,20 82:2,6         36:18 51:16           48:5 49:8 72:13     mark 53:22 61:24
    99:21 100:15,18      liked 52:23              73:22 74:12 93:4    marked 54:4
    101:2,17 102:3       limp 67:13 69:17         94:24                104:22
    104:15               line 104:23 106:5      looks 90:2            marks 97:8
 law 2:4 10:12           liquid 92:13           lose 92:3,3           marriage 105:16
    31:15 33:11 95:5     listed 87:18           loss 11:2,11,13       marshal's 84:22
 lawsuit 6:10            little 21:15 44:23       12:20               mass 47:22 48:2
 leadership 59:4            53:7 58:5 81:3      lost 29:3             matched 32:17
 leafy 92:15                82:8 92:16 100:22   lot 49:14 50:10,11    matches 73:4
 learn 68:23 70:7        live 5:4                 87:9 91:13 92:10    mate 94:5
 learned 8:25            lives 29:4 44:17         92:12               material 91:5
 leave 35:22 85:7        living 51:20           low 27:18,25          matter 60:7 77:10
 leaves 35:17 82:21      llc 106:1              lower 25:24            80:6 85:23 105:18
    82:22                loading 49:22          lt 4:16 5:12 16:15    maureen 72:10
 leaving 12:18 20:5      local 29:17 48:11        17:10,22 66:3       mcc 16:18 25:22
    23:18 35:17 75:4        83:16               lucas 2:11 5:7         26:2 36:11 46:20
 left 14:3,17 26:19      located 33:9,18          77:13 99:22          50:8,11 52:13
    33:23 34:3,6,12         43:18 51:3,4        luckily 13:2           55:14 62:20 79:20
    36:15 83:24          locations 28:19        lying 70:20            87:7 89:22 99:11
 legal 30:2 31:13           41:25                        m            mdc 14:5,7,12,13
 level 10:5 25:24,25     lock 40:25                                    14:15,19 15:2,4,16
                                                machine 34:4
    27:15,17,18,18,23    locked 48:3 53:5                              16:17
                                                mail 30:2,9,11
    27:25                   93:23 94:9                                mean 20:24 23:7
                                                  31:4,13,13 40:24
 library 33:11           locker 84:19                                  38:20 40:12 43:11
                                                mailed 29:23 31:4
 lie 71:2,3              locking 50:23                                 47:17 49:13 62:22
                                                  80:24 88:24
 lieutenant 5:14         log 46:24 47:2,8                              67:24 93:3 94:16
                                                mails 33:11 96:8
    14:15 17:6,6,18,24      78:13 100:14                              meaning 44:16
                                                  99:7
    18:16,17,19,23,24       104:19                                    measures 49:20
                                                main 26:17 32:21
    19:4,5,13,19,23      logbook 46:23                                 50:4 67:22 71:14
                                                  32:22 33:2,7 34:5
    20:18 21:17,21,22    long 14:12,21                                 74:23
                                                  57:23 61:6
    40:3 41:7 55:4          18:17 21:16 40:18                         mechanisms 50:24
                                                making 50:24
    59:7,8 67:2 72:16       40:18

                                     Diamond Reporting
 877.624.3287                        A Veritext Company                  www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 118 of 128


[medical - occurred]                                                           Page 11

 medical 10:3 13:3     mixed 27:19,19        neck 64:5 65:11,21     notification 56:6
  21:4 23:2 39:10        28:3                  65:22 67:7,10,14     notifications 83:25
  43:10 48:10 50:2     mock 34:3             need 6:24 7:2          notified 38:19
  57:17 63:18 67:20    model 93:24             12:24 35:6,10          60:4
  67:21 68:7,11        monitor 10:2            77:12 100:5          notify 19:12
  73:9,10,11           monitoring 40:21      needed 20:19 35:8      november 14:14
 meet 98:12              40:22,22,23,24        37:3 51:2 88:4         16:14,19,20 18:20
 meeting 98:14         months 61:15          needing 20:23          number 21:8
 member 35:21            97:12               needs 22:23 55:4         74:17 75:4 104:7
  42:13,14 43:20       morning 5:12 6:8      never 25:10 36:17      numbers 100:10
  71:19 88:21            46:19,19 53:6         51:10 52:14,22       nypd 66:6,9
 members 42:2          mortality 58:8,11       60:4 66:20                     o
 memo 22:7 23:7          58:13 62:18 63:5    new 1:2,20,22 2:5
                                                                    o 3:2 103:2
  23:24 37:24 38:2     motion 99:24            2:5,9,11,11 4:4,12
                                                                    oath 3:12
  38:20 56:10 73:3     move 53:16 56:16        10:25 11:8,15,16
                                                                    object 61:19
  73:4,4,6,7,22        moved 53:13             48:15 100:5 105:4
                                                                    objecting 70:24
  79:14,15               56:20 57:20,21        105:8 106:1
                                                                    objection 64:22
 memorandum            movement 18:5         newark 11:14
                                                                      70:21 96:19
  7:19,22                20:3 83:22 84:18    news 65:17,23
                                                                    objections 3:21
 memorandums           moving 56:24,25       night 22:15 24:14
                                                                    observation 41:21
  39:16 74:15 89:23    multiple 10:23          37:7 40:4 42:9
                                                                      51:8 68:14 91:7
 memos 89:10 93:5        29:15,20              46:21 53:5
                                                                    observations 24:3
  95:17                murder 28:22          nineteen 8:13
                                                                      43:6 46:23 56:3,4
 mentioned 95:16         62:14 101:12        noise 88:18
                                                                      68:12
 mentions 91:4         murdered 59:20        nonresponsive
                                                                    observe 44:25
 met 99:5              murderer 28:22          12:9
                                                                      46:11,13 48:17
 metal 18:12           murderers 27:24       nook 48:4
                                                                      51:20 56:16,20
 methodology           murdering 62:11       noose 67:11,13,14
                                                                      77:8
  28:15                mutilation 54:24      normal 89:21,23
                                                                    observed 66:14,16
 mid 27:18                      n            normally 17:9
                                                                    observing 45:23
 middle 34:7 38:7                            north 33:24
                       n 2:2 3:2 4:2 103:2                          obtain 5:22 10:8
 midnight 23:17                              northeast 13:14
                         104:12                                     obviously 6:18
  46:18 52:4,5                               notary 1:21 4:4
                       name 4:8 6:9                                   32:5 61:22 64:13
 mill 36:20                                    103:22 105:7
                         62:21 66:8 75:4                              64:20 65:3 68:4
 mini 15:21                                    106:25
                         89:8 98:20 106:2                             78:17 101:14
 minor 94:20                                 note 78:11 90:22
                         106:3                                      occasion 5:2
 minute 81:22                                noted 88:8
                       named 58:17 81:7                             occasions 31:23
 minutes 45:11,13                            notes 86:15 88:10
                       narcan 9:22                                  occur 24:2 31:3
  62:2 99:25 100:19                            88:10 100:8
                       nature 14:9 52:10                              54:20 61:2 70:17
 mission 98:2                                notice 1:18 44:5,8
                       necessarily 96:21                            occurred 18:21
                                                                      21:17 22:15 23:21
                                  Diamond Reporting
 877.624.3287                     A Veritext Company                   www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 119 of 128


[occurred - period]                                                              Page 12

   29:13 38:18 41:21    ones 52:16,20             19:1 20:1 21:1      pages 78:3 81:2,4
   49:11 56:6 63:10       67:21 75:21 76:21       22:1 23:1 24:1      paper 29:23,25
 occurring 21:10        ongoing 90:6,7            25:1 26:1 27:1        92:11,12,14,17
   31:17                onlookers 71:18           28:1 29:1 30:1      paperwork 39:15
 october 8:20 15:15       71:23                   31:1 32:1 33:1        60:19 82:15,18
 offenders 27:25        open 10:2 37:2,3          34:1 35:1 36:1        85:17 94:23
 offer 17:4               51:24                   37:1 38:1 39:1      part 50:13 59:2,3
 office 2:4 85:15       opened 31:14              40:1 41:1 42:1        63:18 67:3
   99:10 101:5,7        operating 32:13           43:1 44:1 45:1      particular 5:5
 officer 5:18 6:2         60:25                   46:1 47:1 48:1        24:11 26:2 27:5
   11:2,3 12:21 14:6    operation 73:2            49:1 50:1 51:1        32:16 34:7 35:5
   17:2,3,3,4,5 22:16     89:24                   52:1 53:1 54:1        35:24 36:10 37:3
   23:4,8,9 35:16,17    operations 18:15          55:1 56:1 57:1        37:18 38:9 45:25
   35:18,23,24,25         19:13,18 20:3           58:1 59:1 60:1        46:16 51:9,13
   37:5,20 38:4,18,24     73:7 89:22              61:1 62:1 63:1        52:7,17 53:17
   39:2,6,7 42:6,9,12   opportunity 82:10         64:1 65:1 66:1        55:18 62:3 64:17
   43:13 49:6 50:8      opposite 26:14,15         67:1 68:1 69:1        74:7 77:10 79:12
   51:8,10,22,24,25     order 35:5 78:18          70:1 71:1 72:1        80:11 83:7 85:8
   52:3 66:25 71:11     ordinary 55:13            73:1 74:1 75:1        87:2 92:24 95:14
   83:17 90:3,11          79:19 89:21             76:1 77:1 78:1      particularly 22:25
   95:18,19,21,23       original 3:9,17           79:1 80:1 81:1      parties 3:7 105:15
   96:5,5,6 106:3,21      80:2                    82:1 83:1 84:1      pass 31:7 34:3
 officers 15:6,8,22     os 91:4                   85:1 86:1 87:1        96:13
   18:4 19:23,24,24     ourself 63:4              88:1 89:1 90:1      passed 69:16
   23:10,16,17,18,20    outcome 105:17            91:1 92:1 93:1        71:12
   23:25 24:4,15        outside 43:19             94:1 95:1 96:1      passes 12:17
   32:20 33:9,17          57:11 99:2              97:1 98:1 99:1      patient 10:3 64:4
   34:21 35:13,15       overall 93:9              100:1 101:1 102:1   patients 12:21
   36:15 38:8 44:23     overdose 29:13,16         103:1 104:1 105:1   patrick 1:17 4:10
   44:25 58:6 91:25     overdoses 9:18,21       p.m. 38:21,22,23        5:11 103:15 106:3
 officials 95:4           9:24                    102:4                 106:21
 oia 63:2               overlap 24:18           pack 82:19            pd 84:25
 oig 62:25              overseeing 18:5         packet 85:6 88:3      pd15 84:25
 okay 6:6 16:16           19:22 20:2              88:22 90:24         pearl 28:10
   47:12,19 55:19,21    overseen 18:15          page 8:5 55:18        people 12:18
   57:4 75:24 78:5                p               74:13 78:23 81:8      15:24 16:7 23:13
   78:25 81:17 83:13                              83:2,7,8,10,14        31:24 67:9 69:2
                        p 2:2,2 3:2 4:1,2
   89:5,14 90:25                                  84:24 88:15 90:23     71:21 73:17
                          5:1 6:1 7:1 8:1 9:1
   100:7                                          90:23 104:6,14,18   period 12:23
                          10:1 11:1 12:1
 once 35:18 36:13                                 104:23 106:5          14:17 50:6 52:10
                          13:1 14:1 15:1
   42:13 51:18 96:8                                                     52:11 93:16
                          16:1 17:1 18:1
                                    Diamond Reporting
 877.624.3287                       A Veritext Company                   www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 120 of 128


[person - pursuant]                                                             Page 13

 person 33:12           point 24:7 34:22     pretrial 28:6,7        procedure 1:19
   37:11 49:7 63:24       81:19              pretty 87:13 94:21       57:24 58:14 60:25
   64:12 66:4 67:12     population 18:6        101:14                 62:17
   67:18 71:12,20       port 57:13           prevention 11:2,3      procedures 30:23
   74:16 82:24 86:16    portable 57:9,9,14     11:11,13 12:20         30:24 63:6
   86:21 93:20 95:16      57:18,20,21        previous 94:24         proceed 5:3 78:11
 person's 67:14         ports 43:18          print 82:22,23         proceeded 17:9
 personally 41:12       position 21:16       printed 82:16 84:8     process 58:21
 personnel 13:4           34:13                84:9 85:6            produce 75:23
   37:10 68:11          positioned 34:25     prior 9:19 10:11       produced 47:7
 pertinent 6:12         possessing 47:15       10:14,17 15:4,6,20     75:8,10,14,17,18
 phone 19:11 40:22      possession 75:20       21:9,11 22:10          75:19,22 82:16
   40:24,25 99:6          94:13,18             23:23 29:2,5           100:13
 photo 75:2             possible 29:16         39:18 42:3 45:19     production 47:11
 photos 73:12 74:9        53:18                49:19,22 50:12         75:11 78:14
   74:22 75:5,9,11,19   possibly 9:15          66:18,19 67:8        program 84:16
   75:20 77:17            43:22                76:3 89:25 96:2,9    promoted 5:25
   100:11 104:20        post 35:14 36:3        98:9,11                14:14 16:15,22
 physical 31:8            38:8 51:9          prison 20:9 27:16        17:13 18:22 50:12
   52:15 95:25          posted 38:25           29:19 59:4 62:20     promotion 5:20
 physically 15:5          96:12                79:21 95:3           pronounced 60:3
   36:17 50:18 51:25    postmortem 70:4      prisoner 28:16,17        73:23
 pick 19:11 91:24       potential 101:8        63:21 64:14 76:6     proper 50:17
 picture 30:2           potentially 48:13    prisoners 9:5,15       property 12:18,19
 pie 45:16                69:11                23:25 24:7 26:21     prosection 101:9
 piece 31:4             pounds 58:4            27:5,12,16,17 29:3   protective 78:18
 pieces 69:13           pp 84:25,25            29:18 30:11 31:5       85:9
 place 40:21 63:6       pp10 85:3              36:9,19 86:10,14     providing 4:24
   103:11               pre 27:20,21           93:18 94:14          provisions 30:9
 placed 43:21           prefer 5:4           privilege 78:16,20     public 1:22 4:4
   56:19                preliminary 8:9      privileged 78:13         103:22 105:7
 plaintiff 1:4,18 2:4   premises 32:7        privy 69:4 97:19         106:25
   6:10 104:4           preparation 7:14     probably 27:11         pull 77:13 78:2
 plaintiff's 54:4       preparedness 50:7      50:10 74:22 75:2     pulled 49:2,4
 play 53:3                50:19                75:5 83:19 87:8      pulse 43:15,15,23
 please 4:8 6:14,21     pres 12:12 13:9,12     99:24                  43:25 63:25 64:5
   7:3 81:15 89:13      presbyterian         problem 6:17             64:6,7,7,8 65:12
 pled 88:11               10:24 11:7,8         22:21 78:21            68:15,18,19
 pllc 2:4               present 97:21        problems 52:19         purposes 53:23
 plus 58:4                99:19                90:6,7               pursuant 1:18


                                  Diamond Reporting
 877.624.3287                     A Veritext Company                   www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 121 of 128


[put - right]                                                                  Page 14

 put 44:3 69:21        recall 20:23 22:14     releases 20:7           44:14,16 57:15
   73:6 76:24 79:15      23:11 29:9,11        remarks 88:14           63:15 67:23 71:9
 puts 73:3               60:16,18,20,21       remember 22:3           72:5 95:11,12
           q             96:4,6,15,24 97:11     23:3 29:12 37:25    responder 67:25
                         98:18 100:5            39:5 41:23 56:23      68:4 70:18 72:20
 queens 105:5
                       receive 11:17 14:8       56:24 64:17,25      responding 23:3
 question 6:15 8:9
                       received 9:8 41:8        97:10,25              41:17 59:22,24
   40:16 66:15 70:23
                         50:17                remembered 22:9         68:11 71:10 72:5
   77:21 104:23
                       receiving 83:21        removed 42:17         response 6:16 50:2
 questioning 48:25
                       recertification          86:22                 95:12 97:3,15
   97:9
                         9:12,13              removing 64:9         responses 51:6
 questions 6:22 7:3
                       recess 82:4            rephrase 32:23        responsibilities
   7:5 49:14 101:24
                       recollection 70:13     report 37:4 39:25       12:15 19:3
   102:2 104:22
                       record 4:9 82:7          53:24 54:19 55:5    responsibility
 quick 40:5 78:7
                         105:12                 55:9,12,17,18,25      17:18
 quiet 53:18 96:4
                       recorded 40:24           56:2,5 60:25        responsive 50:24
 quit 91:19
                       recovery 44:19           72:14,22 90:15      rest 25:7 32:17
           r           redacted 89:9          reported 16:19          82:18
 r 2:2 3:2 4:2 47:5    refer 77:15,20         reporter 6:16 54:6    restore 67:15
   103:2 105:2         reference 97:5         reporting 65:23       restraints 96:2
 r&d 83:21             referral 76:3,5,21       84:11 106:1         results 70:8
 radial 64:6             76:21 77:9 80:3,5    reports 55:7 70:3     resuscitate 69:23
 radio 22:17,20          80:9,11                70:8                retained 104:10
 radios 22:19          referred 60:6,14       represent 6:10 8:4    retrieved 43:21
 rampant 93:10,13        62:17 76:25 77:2       27:16               return 16:9
   96:10                 77:6,17 80:13        representations       review 7:13,18
 randanzo 98:21        refresh 70:12            4:19                  55:20 58:8,12,13
 rank 5:16,21,22       refresher 14:11        represented 4:18        62:18,23 63:5
   5:25 16:24 17:5     regard 9:8 17:13         99:12                 70:2 81:12 82:10
   20:9,15               30:10 58:15 69:9     request 44:4 75:22      89:11 101:23
 ranks 17:10           regarding 6:13         requested 104:17      reviewed 78:25
 read 81:13              21:18 58:8 76:5      required 44:25        reviewing 78:23
 reading 22:7            77:22 80:9 96:17       46:13 101:20          81:15 89:13
 ready 78:8              96:25                reserved 3:22         reviews 76:19
 really 6:19 36:11     regular 53:4 71:20     respect 78:16         revive 43:2 49:18
   40:5 78:6           related 87:5           respective 3:6          69:18,20 70:19
 reason 51:11            105:15               respond 6:22          rhythm 68:21
   52:23 76:23 85:15   relation 61:17           39:12 44:19 50:14   right 5:17 9:12
   86:14 106:5           62:14 104:25         responded 13:5          25:19 26:8,19
 reasons 42:11         released 20:6            23:14,19 31:25        33:23 43:16,19
                                                39:7,9 41:24          49:21 50:25 51:2

                                  Diamond Reporting
 877.624.3287                     A Veritext Company                   www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 122 of 128


[right - sitting]                                                              Page 15

   54:11 57:11,12      saw 42:16                89:24 92:5 96:7    shakedowns 47:22
   60:23 64:15,16      saying 16:11 49:17       97:8                 48:2
   67:24 69:12 74:12     75:14 91:23          seeing 56:23 64:25   share 28:16
   79:17,25 84:13      says 38:2,3 80:2         65:16              sharing 28:24
   99:10 100:15          88:5 94:17           seeking 4:21         sheet 106:1
   101:17              scanned 84:10          seen 67:10           shift 17:25 23:16
 rise 24:23              89:19                segregated 86:13       23:22,23 24:2
 road 1:20             scanners 18:11         self 54:24             52:4,5 55:4 59:7,8
 roberto 21:12,13      scanning 31:7          selling 13:20          72:16
   22:4,11,15 41:10    scans 74:6             send 78:3            shifts 23:15 24:16
   55:10 58:9 62:15    scene 40:2 71:6,8      sending 90:3         shock 43:24 44:2,4
   80:16,17 86:7         95:16                sends 76:18          short 82:4
 rockaway 1:20         school 10:7,9,18       senior 17:3,3,4,4    show 82:23
 role 41:13            scope 12:4 47:3,4        17:24 18:24 19:4   showed 39:15
 roof 18:10              47:5,5 55:13           19:5 20:18 21:21   shower 25:13 43:2
 room 25:12 73:24        79:19 89:21            21:22 96:5           69:19 70:20
 rotate 45:10            100:14               sent 48:10 77:23     showers 25:12
 round 45:13,17,18     screening 19:25          89:6 96:8          showing 48:7
   45:19               sealing 3:7            sentence 27:21       shows 83:3 84:9
 rounds 12:17 18:3     searching 65:12        sentenced 27:22      shut 36:17
   45:4,7,7,10,22      second 35:17             28:5               sia 76:15 80:12
 routine 45:6            95:17 99:5           sentry 82:14,15      sick 37:21
 rudimentary           secret 61:22             84:14,23 85:25     side 15:5,6,22,22
   30:15               section 45:18 56:9       94:17                33:24,25 34:2,6,12
 rules 1:19              77:3 81:10 84:11     separate 26:10,10    sides 26:14,15
 ruling 61:25            88:25                  41:7               sign 20:7 60:13
 rulings 104:22        secured 12:21          separated 36:5       signature 105:23
 run 94:20               71:15 72:6             85:4 86:21 87:2    signed 3:10,12,15
 running 19:14,17      security 10:22,23        88:4,17            signing 20:4 60:18
 runs 18:16              11:2,9,11,14 12:17   separation 41:3        60:20
           s             18:6,8,10 19:19,24     85:3 86:17 87:12   signs 48:7 67:5
                         20:2 27:15,17,23       87:19 88:6         single 45:4
 s 2:2 3:2,2 104:2
                         30:9 36:3 72:2       separations 87:14    sir 8:2,14 9:13
   106:5
                         84:22                served 62:4            28:7,25
 safe 12:22
                       see 16:11 24:4,22      service 3:16         sis 40:6 59:11,18
 safety 13:15 42:10
                         24:23,24 34:18       set 27:13 89:11,15     73:15,25 76:16
 sally 43:18 57:13
                         43:14 50:17 53:14      105:11,20            90:5 96:13
 satisfactory 4:20
                         56:7 63:24 64:13     seven 37:12 48:7     sit 33:14 34:20
   5:6
                         64:19 65:9 68:21     seventeen 81:4         52:25
 saving 49:20 67:22
                         71:22 74:19 81:9     sewell 90:4          sitting 34:22
   71:13 74:23
                         83:2,13 88:10

                                  Diamond Reporting
 877.624.3287                     A Veritext Company                  www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 123 of 128


[situation - sworn]                                                           Page 16

 situation 50:15      sounded 23:4           standard 58:14        stretchers 57:10
   53:20              sounds 81:24 82:2        60:24                 58:2
 situations 68:2      south 23:2,11 25:2     start 8:8 15:22       strike 54:25
 six 17:24 21:25        25:15 31:17,22,25      16:4,7,25 55:17     structured 70:24
   25:17 27:11 35:9     32:14 33:24 34:2     started 13:12         stuff 9:22 24:20
   35:10                38:3 53:8              14:18 22:8 30:21      29:21,22,23,24
 skills 12:25 20:20   southern 1:2 2:9         37:19 38:3 47:2       42:22,25 62:22
   21:3 41:5          special 76:15            52:13 68:19 95:18     65:18 89:25 91:24
 skin 65:6,10         specialist 17:4,5      starting 15:20          93:5,6 94:18 97:9
 slapping 69:18       specific 10:16         state 1:22 4:4,8      style 25:6
 slowed 47:23,25        11:12 36:24 90:12      86:19 105:4,8       subject 78:18
 slur 48:8              90:16 94:19          stated 4:23 95:8      submitted 7:20,23
 slurred 48:8         specifically 31:22       97:17               subpoena 62:5
 small 79:24            65:18 83:5 88:7      statement 60:12       subscribed 103:18
 smell 91:9 92:2,3    specified 103:11         63:17 98:5            106:22
   92:11              speech 48:9            statements 59:22      subsequent 78:14
 smelled 31:9 91:4    spg 88:20                59:23 71:5 95:2,3   substance 70:11
   92:6               sporadic 45:6            95:4 97:22          succeed 44:18
 smells 91:25 92:7    sprayed 29:23,25       states 1:2,8,16 2:8   suffered 63:21
   92:11,16             92:13                  2:10 4:18 54:2        66:17 68:24
 smoke 30:5 91:9      sprinkler 13:17          85:14,22 97:20      suicide 54:24
   91:13,14,15,15     ss 105:4                 101:7 106:2           66:22
   92:2,4,14          stacked 26:8,9,20      stating 48:23         supposed 45:2
 smoker 91:12,23      staff 19:7 21:4,4      station 32:20 33:9    suppressant 13:17
   92:4,19              22:22,22 30:13         33:17 34:14,21        13:24
 smoking 32:3,5         35:21 38:11 39:5     stations 34:4         sure 6:21 18:9
   69:15 91:5,17,17     41:24 42:2,2,13,14   stay 37:6               50:25 52:6 78:21
   92:16,18,20,21       43:20 47:15,21       steps 26:4,5          surrounded 71:25
 smuggled 31:2          49:2,4,21,25 50:14   stipulate 5:10        surrounding
 soaking 42:17,21       50:17,24 54:22       stipulated 3:5,20       71:17
 socialize 99:2         56:3,24 57:14        stop 68:20            surveillance 32:13
 somebody 87:15         59:23,24,24 63:14    stopolopoulos           32:18,25 38:6
   87:16                67:11,20,22 71:11      95:22               suspected 101:11
 soon 14:24             71:17,19,25 72:5,9   stopped 13:8          suspicion 31:11
 sooner 97:11           94:20                store 11:11           suspicious 31:10
 sorry 11:4,5 27:7    stairs 26:11 57:3,6    story 87:24           sweating 69:24
   61:19 75:13 81:3     57:25 58:5           street 2:5,10 4:12    switch 52:2
   89:3 93:11         stairways 26:3           71:19               sworn 3:10 4:3
 sort 32:3 58:21      stamped 8:5 81:9       stretcher 57:9,14       103:5,18 105:11
   67:6               stand 48:9 51:22         57:16,17,20,21,22     106:22


                                 Diamond Reporting
 877.624.3287                    A Veritext Company                   www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 124 of 128


[synch - transcript]                                                            Page 17

 synch 30:18           telling 56:15 70:19     52:5 54:9 64:9          92:10,13 99:6
 synthetic 29:24         71:11               threw 69:19            title 21:20
   30:4 31:2           ten 17:25             thump 49:2             tobacco 91:15
 synthetics 30:22      tend 71:21            tier 25:14,19,20       today 7:15 8:8
 system 74:8 75:3      terms 101:4,8           26:5,6,18,19,19,21      97:15,16 100:3
 systems 13:16,17      test 30:7 31:7,8        26:24 34:15,22          101:19
   13:18,21,24 40:20     40:13 50:21,21,22     35:6,11,12 36:2,5    toe 69:25
   40:21 41:5 50:21      50:23                 37:20,22 38:2,2,3    toking 69:14,15
   50:22               tested 31:11            38:7,11,14,16 42:7   told 37:25 97:4
           t           testified 4:5 87:15     42:10 45:9,24,25        98:20
                       testify 61:16 103:5     46:2,2 51:10 53:2    top 21:7,8 22:13
 t 3:2,2 4:2 47:5
                         104:24                57:4 72:3               23:6 25:16 26:6
   103:2 104:2 105:2
                       testimony 61:21       tiers 25:9,15,18,23       26:23 39:4 44:15
   105:2
                         103:6,10 105:13       26:3 32:23,25           49:8 50:9 56:22
 table 53:2
                       testing 30:15,25        34:16,18,20 35:2,9      57:8,22 58:18
 tables 33:12
                         50:20                 36:21 45:8 52:25        60:8,15 64:24
 tabs 74:8
                       thank 77:19 91:20     time 1:12 3:22            79:24 87:7 97:24
 tailored 41:5
                         101:18 102:3          6:18,25 8:16         topping 48:6
 take 6:16 44:17
                       thankfully 13:6         10:18 12:23 14:2     torso 64:10
   55:20 74:9 81:19
                       theoretically           14:16,17 16:5        total 26:25
   81:21
                         28:21                 18:21 20:17,19,24    touch 101:16
 taken 1:17 29:17
                       theories 101:10         23:15 24:11,15       touched 31:13
   75:5 82:5
                       thing 11:20 63:12       35:14,23 36:8,21     touching 73:18
 takes 79:5
                         74:24 91:11,18        36:24 37:4 38:17     toxicology 70:3,8
 talk 13:25 17:17
                         97:7                  38:25 43:22 44:2     track 84:16
   21:15 44:22 82:8
                       things 14:9 30:19       45:4,4,8 46:14,16    tracks 84:17
   94:25 101:15
                         30:25 52:9 65:4       46:20 50:6 51:2      train 50:14
 talked 33:16 95:14
                         87:22 96:24           51:13,19 52:10,11    trained 49:25
   97:4
                       think 23:6 46:20        52:12,13 53:21          67:12
 talking 60:23 69:3
                         46:25 47:17 48:12     55:14,20 59:4,25     training 9:8 11:18
   71:7 72:8 80:18
                         49:11 57:6 61:25      60:3 64:4 72:11         11:23 12:3 14:8
   90:9
                         74:25 75:16 90:23     73:21 74:10 80:12       14:11,21,25 15:5
 tasking 58:6
                         96:20 99:21,23        85:6 90:5 91:8          40:6,9,11 41:6,7
 taste 16:12 92:3
                         100:3,8               93:16,25 96:11          50:18,19 63:19,22
 team 28:20 53:14
                       third 20:8 42:4         97:21 98:5,13,24        67:4
   53:16 87:20
                         89:8                  99:5,13 100:4        transaction 82:15
 techniques 9:3
                       thirty 3:16 45:11       103:10                  83:15
   15:18
                         45:12               timeframe 16:3         transactions 31:17
 telephones 33:8
                       thousand 30:21        times 20:23 21:5,9        84:15,23 85:5
 telephonic 1:15
                       three 14:23 15:13       24:9,17 31:23        transcript 101:22
 tell 19:2 43:24,25
                         26:3,9,10 44:16       52:5 67:2 91:13         103:9,9
   68:10 91:16 95:8
                                  Diamond Reporting
 877.624.3287                     A Veritext Company                   www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 125 of 128


[transfer - wise]                                                            Page 18

 transfer 16:17         understand 16:13                v         wanted 37:7 95:11
 transferred 48:18        69:7                v 106:2             wants 76:20
   60:2                 unit 24:24 25:2,4     vaguely 22:5        warden 19:6,8,15
 trauma 44:5 63:20        26:2,16,17,18       valuables 12:21      20:10,11,13,16
   64:15,21 68:16         28:20 29:4 32:17    vantage 34:22        72:11 73:6 76:17
 treating 67:18           33:20,22 34:6,7,8   variations 92:10     76:18,19,22 80:12
 trejava 91:3             36:4,10 37:11,18    various 10:22        84:2
 trial 3:22 27:20         37:20 38:4 42:3     veracity 71:5       washing 34:4
 tried 52:16 66:23        43:17,19 44:23,24   verbal 6:22 60:22 watch 33:14 35:16
   70:19 94:6             44:24 45:25 46:9    verification 75:3    52:25
 trouble 52:15,19         48:19 51:9,23       verifying 20:4      way 25:2 34:25
   53:7,8,11,12 92:19     52:8,17 53:14,15    veritext 106:1       70:24 71:4 90:9
   94:13                  53:17,17 57:11      vertically 25:19     90:20 105:17
 tru 47:3,4,5             72:8 87:20 90:6     veteran's 16:20     ways 29:20
   100:13                 93:8 94:9           vetting 30:10       we've 100:13
 true 103:9 105:12      united 1:2,8,16 2:8   video 4:16 5:4      wear 50:10
 truth 103:5              2:10 4:18 53:25       6:19 32:12,24     weave 80:18
 try 46:11 53:18          85:14,22 97:20      view 34:15          weed 15:24
 trying 42:25 49:17       101:7 106:2         viewed 64:4         week 41:6 47:24
   57:6 69:18,23        units 25:5,8 29:15    violated 77:7        48:6
 tv 33:14 52:25           32:17 33:8 36:11    violent 93:16       weeks 14:23 15:13
 tvs 40:18 52:24          53:4                                     15:20
                                                        w
 twenty 26:24 27:3      unlawful 32:6                             weigh 58:3
   27:4 37:12 53:3      unseal 99:24          wad 43:8            welcome 91:21
 two 9:10 14:13           100:20              wait 6:14 45:12     went 8:18 12:7
   15:20 17:25,25       unsigned 3:14         waived 3:9           15:10 26:4,5
   25:23 27:12 30:20    uploaded 75:5         walk 33:21           31:12 41:24 43:12
   35:15 42:2 69:21     uploads 74:7          walked 26:17         69:17 75:2 84:20
   69:21 78:3,23        upper 25:25 64:10     walking 38:11        99:15
   98:16                uptick 93:16            45:24 46:2        west 2:5
 type 11:9,11,23        use 53:24 92:23       wall 33:20          wet 31:9 42:16,17
   32:12 40:9 53:10       94:3                walls 25:10          42:21 49:15 69:22
   90:7                 usual 57:24           want 5:7 9:20 16:8   69:24,24 97:7
 types 13:21 30:7       usually 24:11           16:12 23:8 32:18  whatsoever 51:11
 tyrone 86:20             36:14 41:16 52:20     37:15 44:15,21    whereof 105:19
           u              53:7 87:15 88:12      45:3 57:7 68:10   white 28:2,4
                          93:21                 74:21 77:21 78:5  whoever's 34:14
 u 3:2 47:5                                     81:18 83:19 93:24 williams 1:3 106:2
                        utilize 12:2
 u.s. 84:21                                     100:8,12,19 101:3 willing 5:2
 uh 6:23                                        101:9             wise 53:7 88:19
 underneath 65:5

                                   Diamond Reporting
 877.624.3287                      A Veritext Company                www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 126 of 128


[withdraw - york]                                                    Page 19

 withdraw 66:15
   78:15
 witness 1:17 3:10
   3:16,18 4:3,21
   5:11 6:12 41:16
   43:3 61:20 62:8
   72:18,20 85:20
   95:13 100:6 102:5
   105:10,13,19
 witnesses’ 106:3
 word 7:25
 work 12:4 14:18
   15:20 16:7,9
   17:24,25 54:25
   55:13 79:20 94:17
   99:3
 worked 10:23,24
   13:14 14:5 76:7
 working 4:17 8:12
   12:12 13:8,12
   15:5,8,16,22 17:23
   20:25 23:9,11
   59:9 63:19 85:14
   85:22 91:14
 worried 6:19
 wrist 64:6
 wrong 37:18 68:6
           x
 x 1:3,9 104:2,12
           y
 y 4:2
 year 14:11 86:23
 years 8:13 9:10
   12:16 21:25 30:20
   31:24 50:11 61:15
 yelling 37:19 38:4
 york 1:2,20,22 2:5
   2:5,9,11,11 4:4,13
   10:25 11:8 105:4
   105:8 106:1

                              Diamond Reporting
 877.624.3287                 A Veritext Company             www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 127 of 128



                   Federal Rules of Civil Procedure

                                   Rule 30



      (e) Review By the Witness; Changes.

      (1) Review; Statement of Changes. On request by the

      deponent or a party before the deposition is

      completed, the deponent must be allowed 30 days

      after being notified by the officer that the

      transcript or recording is available in which:

      (A) to review the transcript or recording; and

      (B) if there are changes in form or substance, to

      sign a statement listing the changes and the

      reasons for making them.

      (2) Changes Indicated in the Officer's Certificate.

      The officer must note in the certificate prescribed

      by Rule 30(f)(1) whether a review was requested

      and, if so, must attach any changes the deponent

      makes during the 30-day period.




      DISCLAIMER:      THE FOREGOING FEDERAL PROCEDURE RULES

      ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

      THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

      2019.    PLEASE REFER TO THE APPLICABLE FEDERAL RULES

      OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 1:17-cv-06779-RA-DCF Document 92-14 Filed 08/05/21 Page 128 of 128

                 VERITEXT LEGAL SOLUTIONS
       COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

  Veritext Legal Solutions represents that the
  foregoing transcript is a true, correct and complete
  transcript of the colloquies, questions and answers
  as submitted by the court reporter. Veritext Legal
  Solutions further represents that the attached
  exhibits, if any, are true, correct and complete
  documents as submitted by the court reporter and/or
  attorneys in relation to this deposition and that
  the documents were processed in accordance with
  our litigation support and production standards.

  Veritext Legal Solutions is committed to maintaining
  the confidentiality of client and witness information,
  in accordance with the regulations promulgated under
  the Health Insurance Portability and Accountability
  Act (HIPAA), as amended with respect to protected
  health information and the Gramm-Leach-Bliley Act, as
  amended, with respect to Personally Identifiable
  Information (PII). Physical transcripts and exhibits
  are managed under strict facility and personnel access
  controls. Electronic files of documents are stored
  in encrypted form and are transmitted in an encrypted
  fashion to authenticated parties who are permitted to
  access the material. Our data is hosted in a Tier 4
  SSAE 16 certified facility.

  Veritext Legal Solutions complies with all federal and
  State regulations with respect to the provision of
  court reporting services, and maintains its neutrality
  and independence regardless of relationship or the
  financial outcome of any litigation. Veritext requires
  adherence to the foregoing professional and ethical
  standards from all of its subcontractors in their
  independent contractor agreements.

  Inquiries about Veritext Legal Solutions'
  confidentiality and security policies and practices
  should be directed to Veritext's Client Services
  Associates indicated on the cover of this document or
  at www.veritext.com.
